         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 1 of 33



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                          :
                                          :
UNITED STATES OF AMERICA                  :
                                          :
      v.                                  :                   Case No. 1:19-CR-00125 (ABJ)
                                          :
GREGORY B. CRAIG,                         :
                                          :
            Defendant.                    :
                                          :
__________________________________________:

                   GOVERNMENT’S OPPOSITION TO DEFENDANT’S
                        MOTION TO DISMISS COUNT ONE

       In 2012, Defendant Gregory B. Craig acted as an agent of Ukraine, but failed to register as

such under the Foreign Agents Registration Act, 22 U.S.C. § 611 et seq. (FARA). In December

2012, the Department of Justice, National Security Division’s FARA Unit, which enforces and

administers the law, began an inquiry into whether Defendant and his law firm were obligated to

register. In response to the FARA Unit’s official inquiry, Defendant made a series of carefully

crafted false and misleading affirmative statements, along with a series of material omissions,

specifically designed to conceal his registrable activity, under the FARA statute, from the FARA

Unit. For these acts, on April 11, 2019, a federal grand jury in the District of Columbia returned

a two-count indictment. Count One of the indictment, which is the subject of Defendant’s motion,

charges Defendant with a false statements scheme in violation of 18 U.S.C. § 1001(a)(1).

       Defendant contends that Count One should be dismissed because he had no duty to be

truthful and complete when responding to the FARA Unit’s inquiry, and because some of the acts

in his six-month-long scheme occurred outside the applicable statute of limitations. These

contentions are meritless, and his motion should be denied.
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 2 of 33



                                          SUMMARY

       The indictment alleges that Defendant and his law firm engaged in activity in 2012 on

behalf of Ukraine that triggered an obligation under FARA that they register as agents of Ukraine.

In December 2012, the FARA Unit initiated an official inquiry to determine whether Defendant

and his law firm had acted as Ukraine’s agents. The FARA Unit addressed a letter to Defendant’s

law firm requesting that it provide information “[i]n order that we may determine whether your

organization is required to register under FARA.” Indictment, ECF No. 1, ¶ 51. Defendant was

not required to respond to the FARA Unit’s inquiry and could have accepted the consequences

thereof—including that the FARA Unit could summarily determine that Defendant was obligated

to register as an agent of Ukraine and take legal steps to require him to do so. But when Defendant

chose to respond to the FARA Unit’s targeted questions about his activities regarding Ukraine—

which called for the very information that would be determinative of whether Defendant was in

compliance with his statutory obligations under FARA—the statute imposed upon him a duty “to

provide material information and not to willfully make misleading statements or omit material

facts” necessary to determining whether Defendant and his firm were obligated to register.

Indictment ¶ 52. The indictment alleges that, over a six-month period spanning to early 2014,

Defendant violated that duty by knowingly and willfully falsifying and concealing material facts

from the FARA Unit in an effort to avoid being forced to register as a foreign agent of Ukraine.

       Defendant’s first argument—that he had no duty to disclose material information to the

FARA Unit upon responding to its inquiry—incorrectly rests on United States v. Safavian, 528

F.3d 957 (D.C.C. 2008), an inapposite case in which the defendant was charged with concealing

information from an agency ethics official from whom he voluntarily sought an ethics opinion,

and from a GSA agent, and in which the government was not able to articulate any duty to disclose



                                                2
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 3 of 33



other than “standards of conduct for government employees” and general principles of behavior.

Id. at 964-965. In contrast, Defendant’s duty—explicitly alleged in the indictment at Paragraph

52—arose from FARA and the FARA Unit’s inquiry, and required him to disclose all responsive

facts material to the FARA Unit’s targeted review when he elected to respond. Significantly,

Defendant’s motion completely fails to acknowledge that the scheme with which he is charged

involved not only concealment, but also affirmative false statements. Because the government

need not establish a duty with respect to false statements in a § 1001(a)(1) scheme, Count One

stands irrespective of whether Defendant had a duty not to omit material information responsive

to the FARA Unit’s inquiry.

       Defendant’s alternative argument—that some or all of Count One of the indictment is time

barred—also fails. The law does not absolve Defendant from being held criminally accountable

for violating his duty of truthful disclosure by virtue of the fact that his false statements and

material omissions occurred over several months, both outside and within the applicable

limitations period.

       Count One of the indictment clearly, properly, and timely charges Defendant with a scheme

to make false statements to and conceal material information from the FARA Unit. Defendant’s

motion should be denied.

                                     THE INDICTMENT

I.     The Factual Allegations Establishing Craig’s Scheme to Make False Statements to
       and Conceal Facts from the FARA Unit

       A.      The Skadden Report

       In early 2012, Ukraine faced extensive international criticism that its 2011 prosecution of

former Ukrainian Prime Minister Yulia Tymoshenko had been politically motivated and unfair.

Indictment, ECF No. 1, ¶ 6. As part of a public relations strategy headed by Paul Manafort, Jr.,

                                                3
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 4 of 33



Ukraine commissioned a report (the Report) by Defendant and his law firm, Skadden, Arps, Slate,

Meagher & Flom (Skadden), to conduct an “independent” inquiry into whether, under Western

standards of justice, Tymoshenko had received a fair trial. Id. ¶ 7.

       Defendant, a Skadden partner who had previously held government positions, was adamant

from the outset that he did not want to register under FARA as an agent of Ukraine. Id. ¶¶ 1, 8,

14-15. For instance, in February 2012, before he had agreed to undertake the project, Defendant

wrote to his fellow Skadden partner, Cliff Sloan, and stated, “I don’t want to register as a foreign

agent under FARA. I think we don’t have to with this assignment, yes?” Id. ¶ 8. Defendant was

also aware, from very early in the project, that the Report was part of Ukraine’s public relations

strategy; indeed, on April 13, 2012, Defendant again raised FARA with Sloan, this time focusing

in particular on its public relations implications: “We really need advice very soon on FARA.

Specifically, they have asked for PR advice. Can we designate one person on the team to be the

FARA registrar without requiring all of us to register?” Id. ¶ 14. Sloan suggested consulting

Kenneth Gross, a Skadden partner who had experience with FARA, and Defendant replied, “I

don’t really care who you ask but we need an answer from someone who we can rely on with a

straight face.” Id. The following day, a Skadden associate relayed Gross’s advice to Craig and

Sloan, writing that “if we were to perform public relations work aimed at the US, if our London

lawyers were to do so, or if we were to subcontract with a PR firm to do so, then we would be

obligated to register under FARA.” Id. ¶ 15.

       The principal funding for the Report came not from Ukraine’s government, but from a

private citizen of Ukraine who first provided a $150,000 preliminary retainer, and then agreed to

pay an additional $4 million for the complete project after meeting with Defendant in Kiev,

Ukraine in April 2012. Id. ¶¶ 11-12. None of the official documents exchanged between Skadden



                                                 4
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 5 of 33



and Ukraine revealed this, however. The formal engagement letter that Defendant signed for the

Ministry of Justice of Ukraine was silent on the issue, and the Ukrainian Ministry of Justice drafted

a contract that gave the false impression that the total fee for Defendant and Skadden’s work would

be the equivalent of $12,000 U.S. Dollars. Id. ¶ 13. The private Ukrainian citizen made the initial

$150,000 payment in March 2012. Id. ¶ 11. He routed the additional $4 million dollars to Skadden

and Defendant though a shell account in Cyprus that Manafort controlled. Id. ¶ 23.

       Defendant was sensitive about Ukraine’s public image, and in April and May of 2012, he

advocated that Ukraine hire a particular public relations firm, FTI Consulting (FTI), which

Defendant stated in a set of talking points on May 7, 2012, would “be with us in the battle” in

which Ukraine was “taking a public relations hit every day in every Western publication….” Id.

¶ 18. Ukraine did hire FTI, and though Defendant worked in concert with the public relations

firm, he rejected the suggestion that FTI subcontract to Skadden because he understood that doing

so might require registration under FARA. As he explained in a May 29, 2012 email to an FTI

executive, “I have been clear that we cannot run close to the FARA line and if we were seen as

hiring and directing FTI we would be doing much more than just lawyering.” Id. ¶¶ 18-20.

       It was not just Ukraine’s public image that concerned Defendant—he was also worried that

the Report would not be perceived as independent, and he understood that the Report’s value to

Ukraine was that it appear independent. For instance, at the end of July 2012, Defendant

exchanged emails with Manafort about a feared leak of the draft Report. Defendant wrote, “the

worst thing that could happen to the project, to this law firm, to your guy and to me would be to

have someone on your side falsely leak a story that ‘Skadden Finds Tymoshenko Guilty’ ‘Skadden

Report Exonerates Ukraine.’ That kind of story would be a disaster. We have to join arms to get

something just a little more nuanced. Yes?” Id. ¶ 21. As the initial planned release of the Report



                                                 5
          Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 6 of 33



neared in August 2012, Defendant put on hold another project for which Ukraine had retained

Skadden—consulting on Tymoshenko’s second trial—because he was concerned that if the

consulting project became public before the Report was released, it “would do enormous damage

to the credibility of [the Report].” Id. ¶ 22.

       The obscure nature of the funding for the Report became a topic of controversy in Ukraine

in the summer of 2012. On August 9, 2012, the Kyiv Post ran an editorial titled “Skadden Stink,”

in which it noted that the only publicly available figure for the project was the $12,000

contemplated in the Ministry of Justice contract, and stated, “These facts fuel speculation that

Skadden is being paid by someone on the side. No one knows who is paying Skadden, and it’s a

question the company is ignoring. So the public may never know of the conflicts of interest, or

worse things, that may lurk behind this arrangement.” Id. ¶ 24. Sloan forwarded the editorial to

Defendant and wrote, “We really need to get them to disclose the funding.” Id. ¶ 25. Defendant

responded that he had told Manafort as much, and Sloan reiterated the concern to Defendant the

following day. Id.

       On August 15, 2012, Defendant notified Manafort that the private Ukrainian’s citizen’s

answer to whether his role in funding the Report could be made public was a “firm and unqualified

‘No.’” Id. ¶ 26. As a result, Manafort and Defendant immediately began to discuss a “payment

mechanism” designed to create the false appearance that Ukraine was paying a reasonable fee for

the Report. Id. First, Manafort asked, “Is the number $1,300,000 good for official submission?”

Id. Defendant responded by suggesting “$250,000 per month which is either $1.25 million or $1.5

million.” Id. Manafort said he would tell “them 1.250.” Id. Next, at Manafort’s direction, on

August 22, 2012, Defendant drafted a letter on Skadden letterhead that falsely claimed an

outstanding balance for work on the Report from April-August amounting to $1.25 million; this



                                                 6
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 7 of 33



was despite the fact that Skadden had not used all of the $4,150,000 provided by the private

Ukrainian funder, and that the Report was nearly complete. Id. ¶¶ 27, 29. The following day,

Manafort sent Defendant a letter drafted by Ukraine that purported to justify the additional cost of

the project and directed Defendant to back-date it. Id. ¶ 27. Defendant did as Manafort instructed,

back-dating the purported justification letter more than four weeks to July 16, 2012, and signing it

personally. Id. None of these documents were entered into Skadden’s formal accounting system.

Id.

       In late August, in connection with the planned imminent release of the Report (which was

subsequently delayed until December), Defendant started to receive public relations materials

concerning the rollout of the Report. On August 28, 2012, he received a package of FTI documents

that contemplated that the day before the Report’s release, Defendant would provide “[m]edia

briefings” to journalists. Id. ¶ 28. On September 13, 2012, Manafort sent Defendant another draft

public relations plan, stating that he wanted to “bring [Defendant’s] thinking into the process.” Id.

¶ 30. The plan Manafort sent to Defendant stated that the Report would “provide an opportunity

for the independent endorsement of the Government message” that Tymoshenko’s trial was not

politically motivated. Id. The plan proposed leaking the Report to a select media publication,

having Vin Weber, a lobbyist working for Ukraine, pre-brief the selected journalist on the Report,

and then ensuring that the selected journalist receive an off-record briefing call with Defendant.

Id. ¶ 30. On September 23, 2012, Defendant met with Manafort, an FTI executive, and others in

New York City. Id. ¶ 31. At the meeting, consistent with the public relations plan Manafort had

sent him ten days earlier, Defendant agreed to provide a copy of the Report and a briefing to a

selected reporter; he then suggested that the selected reporter be David Sanger of the New York

Times, whom Defendant knew. Id. Defendant also agreed to provide background, off-the-record



                                                 7
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 8 of 33



briefings to other reporters in connection with the Report’s release. Id. The following day,

Defendant sent an email to Manafort and FTI suggesting that Skadden policy prevented him from

“backgrounding” journalists.1 Id. ¶ 32. Nonetheless, Defendant then began to take some of the

public relations steps to which he agreed at the September 23, 2012 meeting. On October 2, 2012,

Defendant emailed Sanger and asked him if he would take a call from Weber regarding the Report.

Id. ¶ 33. When Sanger replied affirmatively, on October 3, 2012, Defendant sent Sanger’s contact

information to Weber and directed his assistant to have a copy of the draft Report delivered to

Weber’s office. Id.

       The release of the Report was then delayed until December 2012, but when its rollout

preparations resumed several weeks later, Defendant also resumed his efforts in furtherance of

Ukraine’s public relations strategy. Id. ¶¶ 36-41. Consistent with Defendant’s agreement at the

September 23, 2012 meeting in New York, FTI’s media plan envisioned a role for Defendant in

providing an exclusive advance copy of the Report and an interview to Sanger. Id. ¶ 36. It also

contemplated that Defendant would provide an interview to a reporter for the Telegraph, a

newspaper in the United Kingdom. Id.

       Consistent with this public relations plan, on December 10, 2012, David Hawker of FTI

emailed Sanger, stating, “I’m working with Greg Craig of Skadden (who I understand you know

well) and his client, the Ukrainian Ministry of Justice, on a report Greg has written on the

Tymoshenko prosecution.” Id. ¶ 37. Hawker then offered an exclusive copy of the Report and

briefing with Defendant. Id. Hawker forwarded his email to Sanger to Defendant, and Defendant



1
        Defendant’s emails with Manafort on this topic reflect Manafort pushing the boundaries of
this policy. Defendant’s motive and intent to do as directed by Manafort is a central aspect of this
case, as discussed further in the government’s notice of its intention to introduce evidence under
Rule 404(b), ECF No. 22, and Reply and Response in Opposition to Defendant’s Response and
Motion in Limine to Exclude Government’s Proposed 404(b) Evidence, which is being filed today.
                                                 8
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 9 of 33



followed up with an email of his own to Sanger on December 11, 2012, writing that Ukraine

planned to release the Report later that week, and “that the Ukrainians have determined that you

should be given first look at it.” Id. ¶ 38. Defendant then told Sanger that he would “be happy to

get you a copy . . . and even happier to talk to you about it.” Id. Defendant apprised Hawker of

his efforts with Sanger, and Hawker responded, “Thank you. They are pressing me for reassurance

here so any update would be very welcome. I hope the chat goes well.” Id.

       Defendant then spoke to Sanger about the Report and personally hand-delivered a copy to

Sanger’s home in Washington, D.C. Id. ¶ 39. He also reassured Hawker that if Sanger decided

not to write an article on the report, there would be additional time before the Report’s public

release to reach out to other U.S. media outlets. Id. ¶ 39. On December 12, 2012, Defendant

provided an interview to Sanger’s New York Times colleague, David Herszenhorn, and sent Sanger

an on-the-record quotation to be included in the article. Id. ¶ 40. In addition, consistent with FTI’s

media plan, Defendant gave an interview to a reporter from the Telegraph. Id. ¶ 41. Shortly before

the Report’s public release by Ukraine, the New York Times published Sanger and Herszenhorn’s

article on December 12, 2012. It included Defendant’s quotation and stated that the Report’s

authors “seemed to side heavily with the government of President Viktor F. Yanukovich, which

commissioned their report.” Id. ¶ 41. After the Report’s release on December 13, 2012, Skadden

separately responded to inquiries from reporters at the Los Angeles Times and the National Law

Journal. Id. ¶¶ 43-44.

       On December 13, 2012, Manafort sent Defendant a congratulatory email, stating that the

Report’s “initial rollout has been very effective and your backgrounding has been key to it all. At

least today, everyone in Kyiv is quite happy. They liked the Report and are especially happy with

the way the media is playing it.” Id. ¶ 45. On the same day, in her daily press briefing, State



                                                  9
        Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 10 of 33



Department spokesperson Victoria Nuland criticized the Report and its conclusions, stating that

“Skadden Arps lawyers were obviously not going to find political motivation if they weren’t

looking for it. The report also fails to consider the selective nature of the trials . . . . whoever

commissioned this study, whatever the mandate for the study was, it was incomplete and doesn’t

give an accurate picture.”2

       B.      Defendant’s False and Misleading Statements and Material Omissions

       On December 18, 2012, the FARA Unit sent a letter to Skadden advising that the firm’s

work on behalf of Ukraine may require it to register as an agent. Id. ¶ 51. The letter was titled

“Possible Obligation to Register Pursuant to the Foreign Agents Registration Act” and clearly cited

the FARA statute by title and code, asking Skadden to provide it with four categories of

information “[i]n order that we may determine whether your organization is required to register

under FARA”. Id. (incorporating letter, Exhibit 1, by reference).3 The FARA Unit also indicated

that it was enclosing with its letter a copy of the FARA statute and concluded that it expected a

“prompt and thorough response to our inquiry.” Id.

       On February 6, 2013, Defendant responded on behalf of Skadden to the FARA Unit’s

initial letter, describing, among other things, that Skadden’s April 2012 engagement letter for the

Report had specified that the firm would not perform activities that required it to register under

FARA. Id. at 53; see also Exhibit 2.




2
        Transcribed remarks posted on the U.S. Department of State website: https://2009-2017.
state.gov/r/pa/prs/dpb/2012/12/202021.htm. The Court may take judicial notice of material posted
on official public websites of government agencies. See Cannon v. District of Columbia, 717 F.3d
200, 205 n.2 (D.C. Cir. 2013).
3
       The government is attaching the correspondence between Defendant and the FARA Unit
as Exhibits 1-6.
                                                10
        Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 11 of 33



       In response, on April 9, 2013, the FARA Unit sent Defendant a follow-up letter, again titled

“Possible Obligation to Register Pursuant to the Foreign Agents Registration Act.” Id. ¶ 54

(incorporating letter, Exhibit 3, by reference). This correspondence advised Defendant that the

Unit had reviewed his previous submission and needed “additional information to determine

whether your firm is obligated to register under the Act.” Id. The letter then asked a series of

questions designed to determine this possible obligation, including, “To whom, if anyone, did your

firm release or distribute the report and when?”; what had been Skadden’s understanding of “what

would happen to the report when it was released to the Ukrainian Ministry of Justice?”; and “Did

you or anyone in your firm have any media interviews or comments to the media, public, or

government officials about the report and the findings of your firm?” Id. The letter also asked for

the identity of the private Ukrainian who had provided funding for the project, and what amount

he had paid Skadden. Id.

       On June 3, 2013, Defendant responded with a letter containing several affirmative false

and misleading statements and material omissions. Id. ¶ 56 (incorporating letter, Exhibit 4, by

reference). These included:

      Regarding his distribution of the Report, Defendant misleadingly claimed that in addition
       to giving the report to “representatives of the Government of Ukraine,” the firm had on
       December 12-13, 2012, “provided a copy of the report to (1) [Tymoshenko’s legal team];
       (2) [a representative of the private Ukrainian funder]; (3) David Sanger of the New York
       Times” and the two publications with which Skadden had communicated after the Report’s
       public release. Id. (incorporating entire letter by reference).

      Regarding the firm’s understanding of what would happen to the Report when it was
       released to the Ukrainian Ministry of Justice, Defendant falsely claimed that the firm had
       not advised the Ministry on that issue. Id.

      Regarding media interviews or comments about the report, Defendant misleadingly
       claimed that he had only “provided brief clarifying statements about the report to David
       Sanger of the New York Times” and the other journalists who inquired after the Report’s
       release. He wrote that “[o]ne purpose of the statements was to correct misinformation that

                                                11
        Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 12 of 33



       the media had received – and was reporting – from the Ministry of Justice and from the
       Tymoshenko legal team in Ukraine.” Id.

The letter also declined to provide any additional information about the private Ukrainian or his

funding of the Report. Id.

       Based on the information provided in Defendant’s June 3, 2013, letter—misleading and

incomplete though it was—the FARA Unit determined that Defendant’s actions required Skadden

to register as Ukraine’s agent, and informed him by letter on September 5, 2013. Id. ¶ 58. In

particular, the letter pointed out that Ukraine had paid for the Report, which the firm had then

distributed to the media, and about which Defendant spoke to journalists. Id. (incorporating letter,

Exhibit 5, by reference). The letter concluded that “[t]he dissemination of the report to the media

and your communications with the media were political activities as defined in 22 U.S.C. § 611(o)

of FARA” and that the firm had acted as a “public relations counsel, publicity agent, and

information-service employee as defined in Section 611 of the Act.” Id.

       Defendant shared the letter within the firm, and then on September 19, 2013, spoke with

Skadden’s General Counsel, Lawrence Spiegel, and advocated that Skadden resist registering

under FARA. Id. ¶ 59. Defendant then sent Spiegel the following email in which he made multiple

false and misleading statements about his own media contacts regarding the Report:

       Just for the record:

       (1) [The Law Firm] did not “disseminate the report to the news media.” Three
           media outlets who were not able to obtain a copy of the report from the Ministry
           in Kiev, contacted us and asked us to provide them with a copy. The report was
           a public document.

       (2) At no time did [the Law Firm] “contact the media.” Quite to the contrary, we
           were approached by the media – asked for interviews, asked for background
           commentary, etc. – and we did not respond. The only time we responded was
           to correct misinformation.




                                                12
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 13 of 33



       (3) To the best of my recollection, our statements to the press were not about
           Ukraine. They were to correct misinformation. The statements were about our
           report and us.

Id.

       On September 20, 2013, Defendant sent Spiegel a draft response to the FARA Unit’s letter

that repeated these false and misleading statements. Id. ¶ 60. Instead of sending it, Skadden sought

an in-person meeting with staff of the FARA Unit. Id. Firm records, however, demonstrate that

Defendant continued to edit or review the September 20 letter several times, including on the

morning of the meeting with the FARA Unit on October 9, 2013. Id.

       Defendant, Spiegel, and Gross attended the meeting on October 9, 2013, at the FARA Unit,

which included Heather Hunt, the Unit’s Chief and the signatory on all of the correspondence

between Defendant and the Unit. Id. ¶ 61. During the meeting, Defendant made false and

misleading statements to, and concealed material information from, Hunt, to the effect that his

media contacts regarding the report had been solely reactive and for the purpose of collecting

misinformation. Id. ¶ 61.4 On October 11, 2013, Defendant sent Hunt a letter reiterating some of

his statements during the meeting. Id. ¶ 62 (incorporating letter, Exhibit 6, by reference). It

included his false claims that he provided a copy of the Report to the media “in response to requests

from the media” and that “[i]n responding to inaccuracies in U.S. news reports – some of which

were directly attributable to Ukraine – Skadden did not consult with Ukraine, did not inform

Ukraine, did not act under instruction from Ukraine and was in no way serving as an agent of

Ukraine.” Id.




4
       In its Bill of Particulars (ECF No. 31 at 1-4), the government provided additional
information about Defendant’s false and misleading statements in the FARA Unit meeting on
October 9, 2013.
                                                 13
        Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 14 of 33



       On January 16, 2014, as a result of Defendant’s false and misleading statements on October

9 and in writing on October 11, 2013, and his material omissions throughout his communications

with the FARA Unit, the FARA Unit reversed its determination that Skadden had to register under

FARA. Id. ¶ 64. On October 19, 2017, Defendant was interviewed by the Special Counsel’s

Office. Id. ¶ 65. In that interview, he repeated certain of the false and misleading statements he

had made to the FARA Unit in 2013, specifically with respect to the timing and nature of his

contacts with the media regarding the Report. Id.5

       C.      Count One

       Count One of the indictment charges that, in violation of 18 U.S.C. § 1001(a)(1), from June

3, 2013, to January 16, 2014, Defendant “did unlawfully, knowingly and willfully falsify, conceal

and cover up by trick, scheme and device material facts in a matter within the jurisdiction of the

FARA Unit, a section of the National Security Division of the Department of Justice, an agency

of the executive branch of the government of the United States.” Indictment ¶ 48. The indictment

alleges that Defendant did this by withholding information from others at Skadden, by drafting

false and misleading descriptions of his media contacts within Skadden and to the FARA Unit,

and by omitting material facts regarding his communications with Sanger and Herszenhorn in his

communications with the FARA Unit. Id. ¶ 50. The indictment then details Defendant’s

continuous and consistent false and misleading statements throughout the scheme, first to the

FARA Unit in his June 2, 2013 letter (¶ 56), within Skadden in September 2013 (¶¶ 59, 60), during

the FARA Unit meeting on October 9, 2013 (¶ 61), and in Defendant’s October 11, 2013 letter to




5
       In its Bill of Particulars (ECF No. 31 at 4-5), the government provided additional
information about Defendant’s false and misleading statements to the Special Counsel’s Office.
The government is separately responding to Defendant’s motion to strike this paragraph from the
indictment (ECF No. 21).
                                               14
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 15 of 33



the FARA Unit (¶ 62). Finally, the indictment describes the material information that Defendant

intentionally concealed throughout his communications in response to the FARA Unit’s

inquiries—all focused on information responsive to the FARA Unit’s questions regarding

Defendant’s knowledge of Ukraine’s plans for the Report, his distribution of the Report, and his

contacts with the media regarding it—all of which was material to the FARA Unit’s inquiry

regarding whether Defendant and Skadden were required to register under the statute. Id. ¶ 63.

                                           ARGUMENT

       Federal Rule of Criminal Procedure 12 permits a motion to dismiss the indictment based

on “a defect in instituting the prosecution, including: . . . an error in the grand-jury proceeding . .

.;” Fed. R. Crim. P. 12(b)(3)(A)(v), or “a defect in the indictment or information, including: . . .

failure to state an offense.” Fed. R. Crim. P. 12(b)(3)(B)(v). In ruling on a motion to dismiss on

either ground, the court must assume the truth of the indictment’s factual allegations. United States

v. Knowles, 197 F. Supp. 3d 143, 149 (D.D.C. 2016).

       Defendant raises two substantive grounds on which to dismiss Count One.

       First, he contends that the indictment fails to plead a concealment scheme under 18 U.S.C.

§ 1001(a)(1), because he had no duty to be truthful and complete—and to not omit material facts—

from the FARA Unit when responding to its inquiry as to whether he and Skadden had an

obligation to register as foreign agents of Ukraine. He relatedly contends that the indictment is

defective, because the grand jury was presented with evidence of his duty of disclosure. As

explained below, and as pled in the indictment, the FARA statute itself imposes a duty of truthful

disclosure in response to such an inquiry. Defendant’s narrow interpretation of the duty of truthful

disclosure is inconsistent with applicable caselaw applying § 1001(a)(1) and would lead to the

untenable conclusion that persons to whom federal agencies affirmatively address inquiries aimed



                                                  15
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 16 of 33



at ascertaining legal compliance with a disclosure statute have license to manipulate the inquiry’s

outcome by offering half-truths and knowingly omitting material information. Because the FARA

statute and the FARA Unit’s inquiry impose the applicable duty of truthful disclosure, Count One

does in fact state an offense and there is no defect in the grand jury proceeding. This alleged

ground for dismissing Count One is meritless.

       Second, defendant contends that Count One should be dismissed as time barred, because

some of the acts he is alleged to have taken in furtherance of the concealment scheme occurred

prior to the expiration of the limitations period. This contention relies on a misapplication of the

continuing offense doctrine and contravenes black-letter law holding that schemes, including

concealment schemes under § 1001(a)(1), are not time barred so long as one of the acts in

furtherance of the scheme occurred within the limitations period. Because the indictment pleads

that Defendant took steps to further his falsification and concealment of material facts from the

FARA Unit within the applicable limitations period, this ground for dismissing Count One is also

meritless.

II.    The Indictment Properly Alleges that Defendant had a Duty to Disclose Material
       Information that he Concealed

       A.      FARA Imposed a Duty of Truthful Disclosure on Defendant

       In order for there to be a scheme to conceal material information under 18 U.S.C. §

1001(a)(1), there must be a duty to disclose. United States v. Safavian, 528 F.3d 957, 964 (D.C.

Cir. 2008); United States v. Blackley, 167 F.3d 543, 550 (D.C. Cir. 1999). The duty can come

from a statute, regulation, or form. United States v. Calhoon, 97 F.3d 518, 526 (11th Cir. 1996)

(“Falsity through concealment exists where disclosure of the concealed information is required by

a statute, government regulation, or form.”). It can also arise “when a defendant responds to

specific questions on a particular topic.” United States v. White Eagle, 721 F.3d 1108, 1117 (9th

                                                16
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 17 of 33



Cir. 2013) (citing United States v. Stewart, 433 F.3d 273, 318 (2d Cir. 2006), for its holding “that

SEC investigator’s specific questions regarding another individual’s stock trades created a duty to

disclose information about those trades”). The requirement of such a duty is to ensure that a

defendant has fair notice of what conduct is criminal. United States v. Kanchanalak, 192 F.3d

1037, 1046 (D.C. Cir. 1999).

       In Defendant’s case, his duty to provide material information when responding to the

FARA Unit flowed from the statute itself and the FARA Unit’s inquiry. The indictment clearly

pleads this duty: “Under FARA, when responding to the FARA Unit’s inquiries, CRAIG had a

duty to provide material information and not to willfully make misleading statements or omit

material facts.” Indictment ¶ 52. As described in the indictment, “FARA is a disclosure statute

that requires any person acting as ‘an agent of a foreign principal’ to register with the Attorney

General in connection with certain activities, such as political or public relations efforts on behalf

of the foreign principal.” Id. ¶ 3. The Attorney General has delegated the authority to enforce and

administer FARA to the National Security Division, and specifically to the FARA Unit. See Grand

Jury Testimony of Heather Hunt (Hunt 3/21/2019 GJ Tr.) at 19. Two particular provisions of

FARA imposed a duty on Defendant: first, because Defendant may have engaged in political

activities and public relations work on behalf of Ukraine, Section 611 of FARA may have obligated

him to register under the Act; and second, Section 618(a)(2) of FARA expressly forbade Defendant

from making a false statement or material omission in writing to the FARA Unit.

       Defendant’s duty to disclose under Section 618(a)(2) of FARA could not be more clear.6

Section 618(a)(2) makes it a crime to, in any document filed with or furnished to the Department



6
       In his Motion to Dismiss Count Two of the Indictment, ECF No. 20, Defendant challenges
this commonsense, plain reading of the statute. We address that challenge in our Response to
Defendant’s Motion to Dismiss Count Two. Nonetheless, because Section 611 of FARA
                                                 17
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 18 of 33



of Justice, “willfully make[] a false statement of a material fact or willfully omit[] any material

fact required to be stated therein or willfully omit[] a material fact or a copy of a material document

necessary to make the statements therein and the copies of documents furnished therewith not

misleading”. 22 U.S.C. § 618(a)(2). The FARA Unit cited the statute and enclosed it in

correspondence with Skadden and Defendant as early as December 2012. And in the face of this

duty, Defendant made false and misleading statements and willfully omitted material facts in

letters furnished to the FARA Unit on June 3 and October 11, 2012.

        But Section 618 is not the only provision of FARA from which Defendant’s duty to

disclose arose. The fact that Defendant chose to engage with the FARA Unit—a U.S. Department

of Justice law enforcement agency—on the question of whether he was obligated to register

obligated him to do so truthfully, including disclosing material facts responsive to the FARA unit’s

inquiry; that is, as described in the next section below, the caselaw establishes that the duty to

disclose can arise from a statute and related law enforcement inquiry. In this case, Defendant’s

duty arose from the FARA Unit’s inquiry pursuant to FARA’s registration requirements.                 In

particular, that statute provides that registration is required of any person who acts “at the order,

request, or under the direction or control of a foreign principal” or its agent, and who engages in

“political activities for or in the interests of such foreign principal” or acts within the United States

as “public relations counsel, publicity agent, information-service employee or political consultant”

for or in the interests of the foreign principal. 22 U.S.C. § 611. It is a crime to willfully fail to

register under FARA. Id. §§ 612, 618. Because the FARA Unit made Defendant aware of his

possible obligation to register under the statute, cited and enclosed it, and then asked specific and




separately imposed a duty on Defendant to provide material information, as described further
herein, that duty does not rest solely on Section 618(a)(2).
                                                   18
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 19 of 33



targeted questions designed to determine Defendant’s registration obligation, Defendant had a duty

not to mislead and conceal material information when responding to the inquiry.

       B.      Safavian and Other Cases Applying § 1001(a)(1) Do Not Support Defendant’s
               Contention That He Had No Duty of Truthful Disclosure.

       Defendant implies throughout his motion that a duty of truthful disclosure must be explicit.

Not so. While the duty to disclose must derive from a statute, government regulation, form, or

related course of inquiry, the fact of the duty does not need to have been explicitly stated to

Defendant prior to the concealment of material information. In United States v. Moore, 446 F.3d

671 (7th Cir. 2006), the court found that defendant Moore’s duty to disclose her conflict of interest

flowed from a Department of Housing and Urban Development (HUD) regulation against conflicts

of interest, as well as Moore’s communications with investigators. After Moore’s mother,

Cameron, became an alderwoman in the City of Milwaukee, Moore continued to work for WH, an

organization receiving HUD grants through the City. Id. at 675. HUD’s regulation on conflicts

of interest was incorporated in WH contracts that Moore signed. Id. at 674-675. At some point,

the City became suspicious that another of WH’s employees, Allen, was Cameron’s daughter and

began an inquiry. Id. at 676. In response, Moore not only lied about her sister, but remained silent

and concealed from investigators the fact that Moore was Cameron’s daughter. Id. The court

found that Moore’s duty to disclose under § 1001(a)(1) arose from the contracts incorporating

HUD regulations and “in the course of her communications with City officials who were

investigating the conflict-of-interest problem.” Id. at 678. The court further stated:

       Indeed, even if Moore did not—as she argues—read the contract and thus was
       ignorant for a time of her legal obligation, the continued inquiries from City
       officials about the relationships between WH, Cameron, and Allen and the concerns
       expressed by City officials about conflicts of interest repeatedly triggered a duty to
       disclose.



                                                 19
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 20 of 33



Id.   That is, Moore’s duty derived from the regulation and the inquiry flowing from that

regulation—and even if she had not read the regulation, she should have understood her duty when

investigators made continued inquiries about the specific issue of conflicts of interest. See also

United States v. Stewart, 433 F.3d 273, 318-19 (2d. Cir. 2006) (rejecting defendant’s arguments

that he had no duty to disclose information of another’s stock trades because he voluntarily agreed

to speak to SEC investigators, and that there was insufficient evidence of the investigators’ specific

questions: “[I]t was plausible for the jury to conclude that the SEC’s questioning had triggered

[defendant’s] duty to disclose and that ample evidence existed that his concealment was material

to the investigation.”).

        As support for his claim that he had no duty to disclose material information to the FARA

Unit, Defendant repeatedly cites Safavian. Notably, however, Defendant does not recount the facts

of Safavian—perhaps because other than for the general and uncontested principle that one must

have a duty to disclose facts in order to establish a § 1001(a)(1) violation by omission, Safavian is

inapposite here. In Safavian, the defendant was a General Services Administration official who

was charged with various offenses related to his contact with lobbyist Jack Abramoff. Id. at 959.

He was charged with concealing information when he sought an ethics opinion from GSA’s

general counsel regarding a trip he took with Abramoff, and when he spoke to a GSA OIG agent.

Id. at 960-961. The court overturned Safavian’s concealment convictions because the government

failed to articulate any source of a duty to disclose material information in connection with the

ethics opinion other than “reference to vague standards of conduct for government employees.”

Id. at 964. These ethical principles, the court pointed out, gave “no indication of the particular

facts or information an executive employee must disclose.” Id. at 965. In contrast, in this case,

Defendant did not contact the FARA Unit for an opinion as to his registration obligation. Rather,



                                                 20
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 21 of 33



the FARA Unit contacted Defendant to gather the information necessary to determine whether he

had a registration obligation. Defendant chose to respond, and provided false information and

concealed the facts necessary for the FARA Unit to make that determination.

       As described in the indictment, the purpose and focus of the FARA Unit’s inquiry was

clear. From the very outset, in its December 18, 2012, letter, the FARA Unit made clear that its

objective was to “determine whether your organization is required to register under FARA.”

Indictment ¶ 51. The letter further put Defendant on notice of Skadden’s and his own possible

obligation to register by citing and enclosing the statute. And, as is standard protocol for the FARA

Unit in the course of its inquiries into a possible registration obligation, the FARA Unit asked a

set of four specific questions. See Hunt 3/21/2019 GJ Tr. at 14 (“Yes, these are very standard

questions . . . . [W]e basically ask that question to, to everyone.”). As its inquiry continued on

April 9, 2013, the FARA Unit posed additional specific and targeted questions about Skadden and

Defendant’s dissemination of the Report, media contacts, and Defendant’s knowledge of Ukraine’s

plans for the Report, stating that it needed “additional information to determine whether your firm

is obligated to register under the Act.” Indictment ¶ 54. And in its June 3, 2013, letter, the FARA

Unit stated unequivocally which of Defendant’s actions required him to register under FARA—

his dissemination of the Report and his media contacts—and which provision required it: 22

U.S.C. § 611. Id. ¶ 56. Safavian thus does not support Defendant’s contention.

       As in Moore and Stewart, Defendant’s duty in this case arose not just from the underlying

FARA statute—of which he was repeatedly and clearly notified—but also through his course of

communications with the FARA Unit as it inquired into his obligation to register under the statute.

The focus of the Unit’s inquiry was clear: Defendant’s dissemination of the Report, his contacts

with the media about it, and his knowledge of Ukraine’s plans for the Report. See Indictment ¶



                                                 21
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 22 of 33



54; Hunt 3/21/2019 GJ Tr. at 20-26 (April 9, 2012 letter’s targeted questions about dissemination

of Report, media contacts, and knowledge of Ukraine’s plans were geared toward determining

obligation to register). The FARA Unit’s continued and focused inquiries on these specific topics

rebut any claim by Defendant that he lacked notice or was ignorant of his obligation—rather, they

“triggered a duty to disclose,” Moore, 446 F.3d at 678, and advised Defendant that the FARA Unit

was in search of the facts material to determining whether he and his law firm had a registration

obligation.

       Defendant’s argument (at 23-25) that no such duty exists because he voluntarily chose to

respond to the FARA Unit’s inquiry, and because the Unit lacks authority to compel a response,

is unavailing. In United States v. Bowser, 318 F.Supp.3d 154 (D.D.C. 2018), the defendant moved

for judgment of acquittal of his § 1001(a)(1) convictions, contending that he had no duty to disclose

material information in response to an inquiry by the Office of Congressional Ethics, with which

the defendant did not have to cooperate and whose questions and document requests he could

simply have ignored. Id. at 168. The court denied the defendant’s motion, finding that because

he had voluntarily begun to respond to the investigation, and then signed a certification that he

was providing any information he had responsive to the inquiry, he had a duty. Id. at 169 (also

finding Safavian inapposite); see also Stewart, 433 F.3d at 318 (“Defendant’s legal duty to be

truthful under section 1001 included a duty to disclose the information he had . . . even though he

voluntarily agreed to speak with investigators.”). In Defendant’s case, like Bowser, he simply

could have ignored the FARA Unit’s inquiries, at which point the FARA Unit could have chosen

to use the tools available to it to force Defendant and Skadden to register. But Defendant elected

to engage with the FARA Unit for the very purpose of heading off that outcome and avoiding his




                                                 22
        Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 23 of 33



obligation to register—and in the face of the duty created by FARA, he could not then provide

false and misleading information to avoid that registration obligation.

       Similarly, Defendant argues (at 22) that the government is taking a position that was

rejected in Safavian—that is, that once an individual begins speaking voluntarily with the

government, he cannot stop.     But that is not what the government maintains or what Safavian

stands for. Rather, the government’s position, as Safavian supports, is that where there exists a

duty to disclose like the one established by FARA, a person who elects to respond to a voluntary

inquiry, as Defendant did here, may not omit material facts. See 528 F.3d at 965 n.7 (stating that

in Moore and Cisneros, which stand for this proposition, there had been a duty arising from a

statute, regulation, or form); see also United States v. Cisneros, 26 F.Supp.2d 24, 42 (D.D.C. 1998)

(“Since Cisneros responded to the questions, he had a duty to include all information necessary to

make his statements truthful); Moore, supra, at 679 (“Even if she had the right to remain silent,

she did not have the right to affirmatively mislead City officials”). Cisneros and Moore enunciate

the unremarkable distinction between refusing to answer an inquiry or withdrawing from an

inquiry on the one hand, and endeavoring to mislead an inquiry through half-truths and omissions

on the other hand.

       Defendant’s situation is analogous to that of the defendant in Calhoon, 97 F.3d 518 (11th

Cir. 1996), in which the court found that the defendant, a hospital employee, had a duty to disclose

created by a Medicare form, and his technically true submissions violated that duty:

       While it is true that a provider may submit claims for costs it knows to be
       presumptively nonreimbursable, it must do so openly and honestly, describing them
       accurately while challenging the presumption and seeking reimbursement. Nothing
       less is required if the Medicare reimbursement system is not to be turned into a cat
       and mouse game in which clever providers could, with impunity, practice fraud
       upon the government.




                                                23
        Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 24 of 33



Id. at 529; see also United States v. Stephenson, 895 F.2d 867, 874 (2d. Cir. 1990) (defendant who

contacted Commerce Department agent and stated that he had been offered a bribe, without

disclosing that he himself had initiated bribery scheme “was actively seeking to mislead” the agent

and jury could reasonably find criminal concealment). To the extent that Defendant provided

technically true but knowingly incomplete responses to the FARA Unit—though notably, some of

his statements were false—he did so in service of his concealment scheme. That is, like Calhoon,

rather than openly and honestly describing Defendant’s actions with respect to the media, and

allowing the FARA Unit to make an informed determination regarding his obligation to register,

Defendant turned the inquiry into the very cat and mouse game the court in Calhoon rejected.

       Finally, the due process concerns that arose in Safavian—that “the ethical principles give

no indication of the particular facts or information an executive employee must disclose”—do not

arise in Defendant’s case. 528 F.3d at 965. Defendant cannot credibly assert that he did not have

fair notice of his obligations under FARA or a clear understanding of the information the FARA

Unit required to make a determination whether he was required to register: the Unit gave

Defendant clear notice of the statute it was enforcing and asked repeated, targeted questions to

elicit the information it needed about Defendant’s activities for Ukraine. Indeed, Defendant’s

scheme involved a series of carefully crafted, highly misleading statements and material omissions

designed to conceal this exact information—the information that would have required him to

register—when sought by the FARA Unit. Defendant also incorrectly asserts (at 23) that the

information he is charged with omitting from the FARA Unit was not responsive to the specific

questions the Unit asked. To the contrary, Defendant’s omissions, as alleged in paragraph 63 of

the indictment, consist of information about Defendant’s knowledge of Ukraine’s plan for the

Report, his dissemination of the Report, and his media contacts—that is, the information requested



                                                24
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 25 of 33



by the FARA Unit in its April 9, 2013 letter, as alleged in paragraph 54 of the indictment. In any

event, that factual contention is one Defendant is free to assert at trial before a jury, but is one

which will not absolve him of a trial on the properly pled allegations in the indictment by way of

a Rule 12 motion.

        When responding to the FARA Unit’s inquiry into Defendant’s obligation to register under

the Act, Defendant had a duty, arising out of FARA, not to omit material information. That duty

was unmistakable and properly pled in the indictment. As a consequence, Defendant’s motion to

dismiss Count One on the ground that he had no duty to disclose material facts to the FARA Unit

in the first place should be denied.

        C.      Defendant’s Claims of Error in the Grand Jury are Meritless

        Defendant argues (at 25-27) that because witnesses presented before the grand jury

discussed his duty to disclose information to the FARA Unit, there was legal error in the grand

jury proceedings. This argument rests entirely on Defendant’s claim that he had no such duty, and

accordingly, it is meritless.

        As an initial matter, Defendant’s motion presents selected excerpts of the grand jury

proceedings leading to his indictment in an attempt to insinuate error and claims, without basis,

that grand jurors were “skeptical” simply because they were inquisitive. A plain reading even of

Defendant’s cherry-picked transcripts, however, reveals nothing more than a thorough grand jury

presentation in which the government provided extensive evidence of Defendant’s false statements

and material omissions, resulting in an indictment.

        In any event, Defendant’s argument of legal error before the grand jury is inextricable from

his claim that he had no duty to provide material information to the FARA Unit, because the error

he claims is that the grand jury was instructed on this duty by virtue of the government’s



                                                25
           Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 26 of 33



presentation, through witnesses, of Defendant’s material omissions. See Defendant’s Motion at

25-26. If the Court finds that, under FARA, when responding to the FARA Unit’s inquiries,

Defendant had a duty to provide material information and not to willfully make misleading

statements or omit material facts, Defendant’s claim of error in the grand jury should likewise be

denied.

III.      Even if Defendant Had No Duty to Disclose Material Information, Count One Stands
          Because Defendant’s Scheme Included False Statements

          The charge in Count One alleges not only that Defendant concealed material information

from the FARA Unit; it also clearly states that Defendant’s scheme included affirmative false

statements. See Indictment ¶ 56 (listing “material false and misleading statements and omissions”

in Defendant’s June 3, 2013 letter to FARA Unit); ¶¶ 59-60 (describing Defendant’s false and

misleading statements within Skadden); ¶ 61 (describing Defendant’s false and misleading

statements in October 9, 2013 FARA Unit meeting); and ¶ 62 (listing Defendant’s false and

misleading statement in October 11, 2013 letter to FARA Unit). Defendant is thus mistaken when

he claims that the scheme with which he is charged “do not focus upon allegations concerning

material false statements made to the FARA Unit; instead, they make clear that the charged offense

is based on material facts withheld from that government agency.” Defendant’s Motion at 11-12

(emphasis in original).7

          With respect to false statements as part of a scheme in violation of § 1001(a)(1), the

government does not need to prove a duty as it does regarding material omissions. In Safavian,




7
        Defendant has otherwise recognized that Count One alleges that the scheme included false
statements by Defendant—indeed, Defendant demanded additional information about his alleged
false statements in his Motion for a Bill of Particulars (ECF No. 17); the Court in fact ordered the
government to provide limited additional information about false statements (ECF No. 30 at 3-4);
and the government provided that information (ECF No. 31).
                                                26
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 27 of 33



for instance, the court was clear that the duty to disclose was tied to concealment, but not

falsification, under § 1001(a)(1). 528 F.3d at 964 (“there must be a duty to disclose in order for

there to be a concealment offense in violation of § 1001(a)(1)”) (emphasis added); see also United

States v. Singhal, 876 F.Supp.2d 82, 95 (D.D.C. 2012) (in indictment “based on a concealment

theory only” there must be a duty to disclose). Indeed, each of the § 1001(a)(1) charges against

defendant Safavian included both material omissions and false statements. See Exhibit 7 (Safavian

Indictment). Count Two charged Safavian with a § 1001(a)(1) scheme to conceal information and

make false statements when seeking a GSA ethics opinion. Id. ¶ 29. And though the court found

that the concealment portion of Count Two against Safavian could not stand because he had no

duty to disclose material information, the false statements portion of the charge survived because

it required no such duty. See Safavian, 528 F.3d at 693 n.4 (stating that jury found that on Count

Two, Safavian violated false statement provision of § 1001(a)(1)), 695 (stating that the false

statement charge in Count Two remained despite the court’s ruling with respect to duty to

disclose).

       In this case, Defendant had a duty to disclose material information to the FARA Unit. But

even if he did not, Count One of the indictment stands because it includes Defendant’s affirmative

false statements as part of the § 1001(a)(1) scheme.

IV.    Count One is Timely

       Count One of the Indictment properly charges Defendant with a single scheme to conceal

that involved Defendant’s consistent false statements, omissions, and other acts, some of which

occurred within the applicable statute of limitations period. The charge is thus timely, and the

cases on which Defendant relies to argue otherwise are inapposite. His motion to dismiss Count

One on the basis of the statute of limitations should be denied.



                                                27
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 28 of 33



        A.      A Scheme is Complete Only Once a Final Act in Furtherance of it is Taken

        Count One charges Defendant under the subsection of § 1001 that specifically applies to a

“scheme,” or when a defendant “falsifies, conceals, or covers up by any trick, scheme, or device a

material fact.” 18 U.S.C. § 1001(a)(1); see United States v. Hubbell, 177 F.3d 11, 13 (D.C. Cir.

199) (“[T]he plain language of § 1001 permits the charging of scheme crimes.”). A “scheme” is

not complete for statute of limitations purposes until the last affirmative act in furtherance of the

scheme is undertaken. See United States v. Mubbayid, 567 F.Supp.2d 223, 242 (D. Mass. 2008),

aff’d in part, rev’d in part on other grounds (stating that a § 1001(a)(1) crime is committed “when

the defendant commits an affirmative act of concealment in furtherance of the scheme. Each new

affirmative act of concealment is a new criminal act, triggering a new limitations period.”); United

States v. Heacock, 31 F.3d 249, 256 (5th Cir. 1994) (holding that in a § 1001(a)(1) scheme, as in

a conspiracy, “[t]he statute of limitations does not begin to run on a ‘scheme’ crime . . . until each

overt act constituting the scheme has occurred”). Accordingly, when some of the acts taken in

furtherance of the § 1001(a)(1) scheme fall within the applicable statute of limitations, the entire

scheme is timely. See Bramblett v. United States, 231 F.2d 489, 491 (D.C. Cir. 1956) (holding

that because the defendant repeated a false representation to the disbursement office of the House

of Representatives, it was a “continuing scheme” and “the period of limitations did not begin to

run until the scheme ended”).

        Indeed, in United States v. Menendez, 137 F.Supp.3d 688 (D.N.J. 2015), the court

confronted this very issue and found the entire scheme count to be timely. There, the defendant,

a United States Senator, was charged with a scheme to conceal facts on his annual Senate financial

disclosure reports; of the five reports, only the last two fell within the statute of limitations. Id. at

699. After considering many of the cases cited by Defendant in his motion, the court, relying upon



                                                   28
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 29 of 33



Heacock and Bramblett, held that all of the allegations in the scheme count were timely. Id. at

700 (“As charged, Senator Menendez’s affirmative acts of concealment were part of a single,

extended effort to hide the bribery conspiracy, and the scheme did not end, at the earliest, until

Menendez filed his last financial disclosure form in 2012.”)

       B.      Because Defendant Committed Acts in Furtherance of the Scheme Within Five
               Years of Indictment, the Charge is Timely

       Because Defendant committed acts of falsification and concealment within the statute of

limitations period, all of Count One is timely. In particular, the indictment properly alleges that

Defendant engaged in a single, extended effort to falsify and conceal material facts from the FARA

Unit, beginning on or about June 3, 2013 (in his misleading letter to the FARA Unit), and

continuing until January 2014, when the FARA Unit reversed its determination that Skadden and

Defendant had acted as agents of Ukraine who needed to register under the Act. Indictment ¶ 48.

Even assuming that, as Defendant claims (at 28 n.18), the statute of limitations bars prosecution

for offenses preceding October 3, 2013, the indictment specifically alleges that Defendant

committed acts in furtherance of the scheme after that date—including on October 9, 2013, during

the FARA Unit meeting, and on October 11, 2013, when he sent another letter containing material

misrepresentations and omissions to the FARA Unit. Id. ¶¶ 61-63. Consistent with Menendez,

Heacock, and Bramblett, Defendant’s scheme was not complete until at least when he committed

these acts, and thus all of Count One is properly within the statute of limitations.

       In his motion, Defendant offers protracted argument that § 1001(a)(1) is not “continuing

offense” under the doctrine of Toussie v. United States, 397 U.S. 112 (1970). But the Court need

not tackle that question, because the continuing offense doctrine does not apply where, as in

Defendant’s case, a scheme crime includes conduct falling within the applicable statute of

limitations period. See, e.g., United States v. Morales, 11 F.3d 915, 918 (9th Cir. 1993) (continuing

                                                 29
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 30 of 33



offense doctrine does not apply “where the charged criminal conduct itself extends over a period

of time. The doctrine comes into play where it is contended the actual conduct of the defendant

ended but the crime continued past that time.”); Mubbayid, 567 F.Supp.2d at 241 n.34 (noting that

when affirmative acts of concealment have occurred within the limitations period, a ruling on the

continuing offense question is unnecessary). This is not a case in which the government is

attempting to revive an expired statute of limitations period, more than five years after Defendant’s

last act, by claiming that his offense was a continuing one. Rather, the government’s contention—

as clearly charged in the indictment—is that Defendant’s scheme continued into the applicable

limitations period as Defendant performed additional acts of falsification and concealment.

Notably, most of the cases that Defendant cites regarding the “continuing offense” doctrine are

cases in which the defendants had completed all of their conduct (and thus, had ended the scheme)

prior to the expiration of the statute of limitations—and they are thus inapposite. See Defendant’s

Motion at 29-30 (citing United States v. Dunne, 324 F.3d 1158, 1160 (10th Cir. 2003) (defendant’s

last act of concealment was a little more than five years before indictment); United States v. Treacy,

2014 WL 12698499 at *1 (W.D.Va. Jan. 28, 2014) (defendant’s last act of concealment was more

than seven years before indictment); Mubayyid, 567 F.Supp.2d at 223 (defendants’ last act of

concealment was far outside the statute of limitations period); United States v. Grenier. 513 F.3d

632 (6th Cir. 2008) (indictment returned five years and one day after defendant’s last act of

concealment)).

       Relying on some of these same inapposite cases and United States v. Sunia, 643 F.Supp.2d

51 (D.D.C. 2009), Defendant claims that the Court should arbitrarily dismiss the portions of the

scheme in Count One that occurred before October 3, 2013. This argument is incorrect. In Sunia,

the government had aggregated into one count multiple bribes in violation of 18 U.S.C. § 666; the



                                                 30
         Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 31 of 33



court dismissed the portion of that count that consisted of bribes occurring outside of the statute

of limitations period, finding that such aggregation could not be an end-run of either the Toussie

doctrine or the applicable statute of limitations period. Id. at 72. In Defendant’s case, by contrast,

the government is not using a course of conduct theory to justify aggregation; instead, the

indictment clearly charges Defendant with a concealment scheme, and the statute of limitations

for that scheme did not begin to run until his last act of concealment in furtherance of it—after

October 11, 2013, at the earliest. See, e.g., Menendez, 137 F.Supp.3d at 688 (contrasting a proper

concealment scheme, which is complete with the last act of concealment, from a string of

aggregated, unrelated loan applications in another case on which Defendant relies, United States

v. Gremillion-Stovall, 397 F. Supp. 2d 798, 800 (M.D. La. 2005)).

       In furtherance of the charged scheme to conceal material facts from the FARA Unit,

Defendant’s acts of falsification and concealment continued within the applicable statute of

limitations period. Count One is thus timely, and the Court need not reach the question of whether

18 U.S.C. § 1001(a)(1) is a continuing offense.

                                          CONCLUSION

       The indictment returned against Defendant properly alleges in Count One that, in violation

of 18 U.S.C. § 1001(a)(1), Defendant engaged in a scheme to falsify and conceal material

information from the FARA Unit. In the course of responding to the FARA Unit, Defendant had

a duty to disclose truthful information, and it was not error to instruct the grand jury on that duty

and present evidence of Defendant’s material omissions. Even if Defendant had no such duty,

however, his scheme included material false statements and Count One thus stands. Finally, Count

One properly alleges a scheme that was not complete until Defendant’s last act in furtherance of




                                                  31
        Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 32 of 33



the scheme, which occurred within the statute of limitations period; accordingly, the entire count

is timely. Defendant’s Motion to Dismiss Count One of the Indictment should be denied.


                                     Respectfully submitted,
                                     JESSIE K. LIU
                                     UNITED STATES ATTORNEY
                                     D.C. Bar Number 472845


                                     By: /s/ Molly Gaston
                                     FERNANDO CAMPOAMOR-SÁNCHEZ (DC 451210)
                                     MOLLY GASTON (VA 78506)
                                     Assistant United States Attorneys
                                     United States Attorney’s Office
                                     555 Fourth Street, N.W.
                                     Washington, D.C. 20530
                                     Telephone: 202-252-7698/202-252-7803
                                     Fernando.Campoamor-Sanchez@usdoj.gov
                                     Molly.Gaston@usdoj.gov

                                     JOHN C. DEMERS
                                     ASSISTANT ATTORNEY GENERAL


                                     By: /s/ Jason B.A. McCullough
                                     JASON B.A. MCCULLOUGH (DC 998006; NY 4544953)
                                     Trial Attorney
                                     Department of Justice
                                     National Security Division
                                     950 Pennsylvania Ave NW
                                     Washington, D.C. 20530
                                     Telephone: 202-616-1051
                                     Jason.McCullough@usdoj.gov

Dated: May 31, 2019




                                               32
        Case 1:19-cr-00125-ABJ Document 32 Filed 05/31/19 Page 33 of 33



                                    Certificate of Service

      I certify that, by virtue of the Court’s ECF system, a copy of the foregoing Government’s
Opposition to Defendant’s Motion to Dismiss Count One has been sent to counsel for the defendant
on May 31, 2019.


                                                   /s/ Molly Gaston
                                                   Molly Gaston
                                                   Assistant United States Attorney
Case 1:19-cr-00125-ABJ Document 32-1 Filed 05/31/19 Page 1 of 2




   EXHIBIT 1
             Case 1:19-cr-00125-ABJ Document 32-1 Filed 05/31/19 Page 2 of 2
                                                        U.S. Department of Justice

                                                        National Security Division


                                                         Washi11gto11, DC 20530


    CERTIFIED MAIL
    RETURN RECEIPT REQUESTED
                                                        DEC 18 2012
    Earle Y affa, Managing Director
    Skadden, Arps, Slate, Meagher & Flom LLP
    4 Times Square
    New York, NY 10036

            Re: Possible Obligation to Register Pursuant to the
                Foreign Agents Registration Act

    Dear Mr. Y affa:

            It has come to our attention from a December 13, 2012 Los Angeles Times article,
    http://www.latimes.com/news/world/worldnow/la-fg-wn-trial-ukraine-tymoshenko-
    20121213,0,3141156.story, titled "Ukraine lawmakers brawl; report finds Tymoshenko trial
    flawed" that your firm may be engaged in activities on behalf of the Ministry of Justice of the
    Government of Ukraine, which may require registration pursuant to the Foreign Agents
    Registration Act of 1938, as amended, 22 U.S.C. § 61 1 et seq. (FARA or the Act).
)           In order that we may determine whether your organization is required to register
    under FARA, please provide this office with (1) a complete statement of the ownership and
    control of the firm, (2) a description of the nature of the firm's regular business and/or
    activity, (3) a description of the activities the firm has engaged in or the services it has
    rendered to the Ministry of Justice of the Government of Ukraine or any other foreign entity
    and (4) a copy of the existing or proposed written agreement, if any, or a full description of
    the terms and conditions of each existing or proposed oral agreement, if any, the firm may
    have with the Ministry of Justice of the Government of Ukraine or any other foreign entity.

            Enclosed is a copy of the Act and the rules thereunder. If you have any questions,
    please contact Alex Mudd at 202-233-2271. We look forward to your prompt and thorough
    response to our inquiry.

                                                  Sincerely

                                                  Heather H. Hunt
                                                  Registration Unit
                                                  Counterespionage Section
                                                  National Security Division
    Enclosures

      cc:   .....Poss Obligation              HHH:SAM:sam
               Records 149;;,- ,,   ,;)(.J
               Clu·on    Io~.J                Typed: 12/14/12
               AMudd                          Poss Obi Skadden
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 1 of 36




   EXHIBIT 2
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 2 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 3 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 4 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 5 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 6 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 7 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 8 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 9 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 10 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 11 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 12 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 13 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 14 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 15 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 16 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 17 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 18 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 19 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 20 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 21 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 22 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 23 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 24 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 25 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 26 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 27 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 28 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 29 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 30 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 31 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 32 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 33 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 34 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 35 of 36
Case 1:19-cr-00125-ABJ Document 32-2 Filed 05/31/19 Page 36 of 36
Case 1:19-cr-00125-ABJ Document 32-3 Filed 05/31/19 Page 1 of 4




   EXHIBIT 3
.
             Case 1:19-cr-00125-ABJ Document 32-3 Filed 05/31/19 Page 2 of 4
                                                           U.S. Department of Justice

                                                           National Security Division


                                                            Wnshi11gto11, DC 20530



    Gregory B . Craig, Esq.                             APR - 9 2013
    Skadden, Arps, Slate, Meagher & Flom LLP
    1440 New York Avenue N.W.
    Washington, D.C. 20005-2111

            Re: Possible Obligation to Register Pursuant to the
                Foreign Agents Registration Act

    Dear Mr. Craig:

             This will acknowledge receipt of your letter of February 6, 2013, and enclosures
    responding to our letter of December 18, 2012, concerning your firm's possible obligation to
    register pursuant to the Foreign Agents Registration Act of 1938, as amended, 22 U.S.C. § 61 1 et
    seq. (FARA or the Act). We have reviewed the materials, and need additional infom1ation to
    determine whether your firm is obligated to register under the Act.

            As you know, Judge Kireyev of the Pechersky District Court ofKyiv convicted Yulia
    Tymoshenko of exceeding her authority and violating Ukrainian law. She was a popular political
    figure for many years and had campaigned unsuccessfully against Victor Yanukovich for
    President of the Ukraine. After he won the election, she was charged crinlinally with exceeding
    her authority while negotiating a gas deal with Russia. The agreement in issue was reached with
    Gazprom, owned by the Russian Government and also a client of your firm. After her conviction,
    Tymoshenko was sentenced to prison for seven years. She is appealing her conviction to the
    European Comt ofHU111an Rights. She maintains, among other things, that her prosecution was
    motivated by politics to silence her as a principal opponent of the Yanukovich regime. Recently,
    she was charged with tax evasion and embezzlement, and she has been named as a suspect in a
    murder case. She currently awaits further comt proceedings in the Ukraine.

             On April 10, 2012, your film signed a contract with the Ministry of Justice of Ukraine to
    study the Tymoshenko criminal case and "the events leading up to and including her prosecution
                  1
    and trial...'' The contract indicates that the study "must fully and objectively reflect European and
    American standards and practice with respect to rule oflaw,"2 and must include "specific features
    of the particular case considered before the European Comt ofHU111an Rights.',3 Under the
    contract your firm will bill the Ukraine at 100.00 Ukrainian hryvnas per hour. The time spent on
    this contract by your firm is not to exceed 950 hours, and the fee for your film 's work will be
    95,000 Ukrainian hrynyas. This is equivalent to $11,675.02 U.S. dollars.
        cc:       Poss Obligation                   HHH:KPC:kpc
                  Records 149-
                  Chron           t::::' ~0         Typed: 04/09/2013
                 KConnolly / 0   u3                 Response_Skadden_040913

    1
    The Tymoshenko Case, Skadden Arps Slate Meagher§ Flom LLP, Executive Sun1maiy, at 1.
    2
     Contract of April 10, 2012, between the Ukrainian Ministly of Justice and Skadden Arps Slate
    Meagher & Flom LLP, at § 2. 1.
    3
    Id.
         Case 1:19-cr-00125-ABJ Document 32-3 Filed 05/31/19 Page 3 of 4
                                                 -2-




         It is unclear to us from the contract and supporting documentation how much additional
money your firm charged the Ukrainian Government to perform this work. In addition to the
April I 0, 2012, contract for 95,000 Ukrainian hryvnas to be paid by the Ukrainian Ministry of
Justice, your firm signed a Retainer Memorandum with the Government of Ukraine's Ministry of
Justice on the same date. The agreement was incorporated by reference into the original contract.
The fees and out of pocket expenses of the firm were to be charged by the firm to the Ministry of
Justice. These would offset against a retainer which had been paid to the firm. 4 No mention is
made of how much money the retainer amounted to and who paid it. A February 4, 2013, letter
from the firm to the Ukrainian Ministry of Justice mentioned the increased cost of services and
expenses owed to your firm for this project. Furthermore, with respect to the financing of the
study please advise this office of the amount of money paid by the private citizen to your firm as
mentioned in your letter of February 6, 2012, the name of the individual, as well as the
individual's connection to your work for the Ukrainian Ministry of Justice. In addition, please list
any other sources of money for the Tymoshenko work.

        On January 14, 2013, Arnall Golden Gregory and Tauzin Consultants LLP registered as
foreign agents for foreign principal, Dmitry Shpenov, a member of the Ukrainian parliament and
the Party of Regions. Both of these foreign agents claimed in Attachment A that they will be
" [a]dvocating for and advising the foreign principal with respect to advocacy efforts and alerting
Congress and the Administration about economically disadvantageous policies, which
detrimentally affected the State of Ukraine and the Ukrainian people as the result of the former
Ukrainian government ... " Accompanying the FARA registration were informational materials,
which included a copy of an indictment from the Northern District ofCalifomia against Pavel
Ivanovich Lazarenko, a former Ukrainian Prime Minister who is allegedly connected to Yulia
Tymoshenko, and the executive summary of your firm's Tymoshenko report. The agents state
they will contact "Members of Congress, congressional staff, and Obama Administration officials
and employees."

         We would appreciate your firm addressing the following questions relating to the report to
assist this office in determining your firm's possible obligation under FARA. (1) To whom, if
anyone, did your firm release or distribute the report and when? (2) When was the report released
to the Ukrainian Ministry of Justice? (3) Did your firm give the report to the Los Angeles Times?
(4) Did your firm know that Arnall Golden Gregory or Tauzin Consultants would be agents of
Dmitry Shpenov in advocating in the United States for the Ukraine? (4) Because your firm was
aware of the requirements of FARA and mentioned that it would not engage in any political
activity in connection with the Tymoshenko case, what safeguards or agreements, if any, did your
firm have with the Ukrainian Ministry of Justice about limiting the use of this report in the United
States? (5) What was your firm's understanding of what would happen to the report when it was
released to the Ukrainian Ministry of Justice? (6) Did you or anyone in your firm have any media
interviews or comments to the media, public, or government officials about the report and the
findings of your firm?




4
Retainer Memorandum of April I 0, 2012, at 2.
''   .    Case 1:19-cr-00125-ABJ Document 32-3 Filed 05/31/19 Page 4 of 4
                                                -3-


         If you have any questions, please call me at (202) 233-0776.

                                                        Sincerely,



                                                        Heather H. Hunt, Chief
                                                        Registration Unit
                                                        Counterespionage Section
                                                        National Security Division
Case 1:19-cr-00125-ABJ Document 32-4 Filed 05/31/19 Page 1 of 11




   EXHIBIT 4
        Case 1:19-cr-00125-ABJ Document 32-4 Filed 05/31/19 Page 2 of 11


               SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                   1440 NEW YORK AVENUE, N.W.
                                                                                           FIRM/AFFILIATE OFF ICES
                                  WASHINGTON , D.C. 20005 -2 111                                  BOSTON
                                                                                                  CHICAGO
                                          TEL: (202) 3 71 -70 00                                 HOUSTON
                                                                                               LOS ANGELES
                                          FAX: (202) 393·5760                                    NEW YORK
                                                                                                 PALO ALTO
                                           www.skadden.com                                      WILMINGTON

                                                                                                 BE IJING
                                                                                                BRUSSELS
                                                                                                FRANKFURT
                                                                                                HONG KONG
                                                                                                 LONDON
                                             June 3, 20 13                                       MOSCOW
                                                                                                 MUN ICH

                                                                                                S~PR~~,L~
Heather H. Hunt, Chief                                                                           @   NG11,AJ
                                                                                                SJ NGAPORt,:
Registration Unit                                                                                i"S~DNEY!}
                                                                                                 --TOKYO '
Counterespionage Section                                                                         iiRO NT~
                                                                                                 c)' \ ENNA 1
National Security Division
U.S. Department of Justice                                                                                 -'
600 E Street, NW
Washington, DC 20530                                                                             ..
                                                                                                l..O     - ..
                                                                                                           '


        Re:   Response to April 9, 2013 Letter from National Security Division, US
        Department of Justice

Dear Ms. Hunt:

The purpose of this letter is to reply to the questions in your letter of April 9, 2013.

Let me just say at the outset that, throughout the period of our work for the Ministry, our
assigmnent was to provide legal services to the Ministry by conducting an independent
examination of the Tymoshenko matter applying western legal standards. We performed this
function in our capacity as experienced lawyers and independent experts on the rule of law. At
no time were we serving as the Ministry's agent in the United States.

You should also know that, throughout the period of our work for the Ministry, we were in this
respect completely transparent, i.e., we told everyone who was involved in the project that we
had been retained by and were working for the Ministry of Justice of Ukraine in conducting this
independent examination of the events that occurred in Ukraine. As you know from reading the
report, the report is sharply critical of many aspects of the prosecution and concludes that, on
various grounds, Ms. Tymoshenko's conviction likely would be reversed under western legal
standards.

In the first paragraph on page two of your letter, you ask us to tell you the amount of money paid
by the private citizen to Skadden, the name of the individual and the individual's connection to
your work for the Ukrainian Ministry of Justice. The Ministry has asked that we not disclose the
name of this individual or the amount of his contribution if possible. The private citizen's strong
preference is the same, i.e., to remain anonymous and not to disclose the amount of his funding.
We do not believe that we engaged in conduct requiring us to register under FARA, and,
respectfully, we therefore do not believe that you are entitled to such information. If you
        Case 1:19-cr-00125-ABJ Document 32-4 Filed 05/31/19 Page 3 of 11



conclude that we are required to register, or if, for some reason, you believe that such
information is material to your inquiry, please let us know so that we may consider and
understand your request in the context of your analysis of this issue. As to this individual's
"connection to our work," other than providing financial assistance to help fund the project, this
individual had no connection to the project whatsoever, either professionally or personally, and
to our knowledge was not involved in any way with the work that we did.

In the following numbered paragraphs, we respond to your other questions as they appear in
paragraph 3 of page two of your letter.

(1)    To whom, if anyone, did your firm release or distribute the report and when?

       In addition to giving the report to representatives of the Government of Ukraine, the law
       firm on December 12-13, 2012 provided a copy of the report (1) to Ms. Tymoshenko's
       legal team in Ukraine, and to a member of her legal team in the United States, James
       Slattery (in response to his request); (2) to a representative of the individual in Ukraine
       who helped fund the project (the representative was Doug Schoen); (3) to David Sanger
       of the New York Times; (4) to Matthew Huisman of the National Law Journal ; and (5) to
       Emily Alpert of the Los Angeles Times.

(2)    When was the report released to the Ukrainian Ministry of Justice?

       The law firm completed the report and provided the final draft of the report to the
       Government of Ukraine in September 2012. The Ministry of Justice released the report
       on December 12-13, 201 2.

(3)    Did your firm give the report to the Los Angeles Times?

       Yes.

( 4)   Did your firm know that Arnall Golden Gregory or Tauzin Consultants would be
       agents of Dimitry Shpenov in advocating in the United States for the Ukraine?

       No. We have never heard of these individuals. To our knowledge, we have never met
       these individuals, never communicated with them or had any contact with them. We
       were - and are - unaware of their existence and had nothing to do with them.

( 4)/sic/Because your firm was aware of the requirements of FARA and mentioned that it
         would not engage in any political activity in connection with the Tymoshenko case,
         what safeguards or agreements, if any, did your firm have with the Ukrainian
         Ministry of Justice about limiting the use of this report in the United States?

       The law firm had no agreement with the Ministry of Justice of Ukraine about limiting
       distribution of this report. There was a clear understanding, however, that the law firm
       would not be involved in any activities that would require us to register as a foreign




                                                2
         Case 1:19-cr-00125-ABJ Document 32-4 Filed 05/31/19 Page 4 of 11




         agent. Again, we understood our role to be that of lawyers conducting an independent
         examination of the events in Ukraine. See also the answer to Question 5.

(S)[sicj What was your firm's understanding of what would happen to the report when it
        was released to the Ukrainian Ministry of Justice?

         The law firm was aware that the Ministry of Justice was considering various ideas about
         what to do with the report. It was the law firm's understanding that the Ministry's
         decision about how to handle the report would not be made until after the report was
         completed and after the Ministry had seen it. The law firm viewed the distribution of the
         report as a matter that would be decided by the Ukraine Government in its sole discretion.
         The law firm did not advise the Ministry on that issue.

(6)/sicj Did you or anyone in your firm have any media interviews or comments to the
        media, public, or government officials about the report and the findings of your
        firm?

         The law firm issued no statements and made no comments to the media, the public or
         government officials about the report. Gregory Craig provided brief clarifying statements
         about the report to David Sanger of the New York Times, to Emily Alpert of the Los
         Angeles Times and to Matthew Huisman of the National Law Journal. One purpose of
         the statements was to correct misinformation that the media had received - and was
         reporting - from the Ministry of Justice and from the Tymoshenko legal team in Ukraine.
         Neither the law firm nor its lawyers sought to influence American public opinion or US
         government policy.

To supplement our response to your earlier inquiry about agreements with Ukraine, I am
attaching a signed copy of the English language version of our initial agreement with Ukraine
and the copy of a more recent agreement - in English and in Russian - reflecting Ukraine's
undertaking with respect to final payment.


                                                      / / youis,                             f·-...)

                                                                                             =
                                                                                             t..,.,)

                                                                                            '--
                                                                                            ( ":.:
                                                                                            .
                                                                                                         '·
                                                                                                         .'
                                                                                                              )
                                                                                                              ,:



                                                     l ?.-,·~
                                                                                                  ~




                                                                                             I
                                                                                            <Jl
                                                      Gregory B. Craig                      :-,-..r.,

                                                                                                          ...:
                                                                                            '-f?
                                                                                            C)
                                                                                            en          r.:
Encls.




                                                 3
                        Case 1:19-cr-00125-ABJ Document 32-4 Filed 05/31/19 Page 5 of 11




                              SKAD0EN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                                                                                             ,,··
                                                1440 NEW YORK AVENUE, N.W.
                                                                                                         ll'rRM/A,.f"fLfAT«: OF'rfCE'S
                                               WASH INGTON, D.C, 20005·2ll1                                      BOSTON
                                                                                                                CHICAGO
                                                       TEL: (202) 3 71 ·7000                                    HOUSTON
                                                                                                              LOS -"NGELES
                                                       FAX: (202) 393·5760                                     NEW YORK
                                                          www.skadden.com                                      PALO ALTO
                                                                                                              WILMINGTON
t
                                                                                                                   BEIJING
:;;>         \.0                                                                                                II RU SSE LS
              C)                                                                                               ,-RANKl'URY
                                                                                                               HONG KONG
L
              en                                                                                                  LONDON
i                                                                                                                "40SCOW
              ,c
'.
I.
,,
              ~.:::.:                                                                                              MUNICH
                                                                                                                    PARIS
                                                                                                               SAO PAULO
-
('
              Lr:>                                                 CONFIDENTIAL                                 SHANGHAI

l               I                                                                                              S ING-"POAE
C,                                                                                                                SYDNEY
....          §                                                                                                    TOKYO
CI,
11..I
              J                                                    AprilS,2012                                  TORONTO
                                                                                                                  VIENNA

·-~r ~
(

     =
       ·,
              c-....1
                              The Ministry of Justice
                              The Government of Ukraine
             From:            Gregory B. Craig, Partner
             Subject:         Retainer Memorandum
             Re:              Tenns and Conditions

            We are pleased that you are retaining Skadden, Arps, Slate, Meagher & Flom LLP ("Skadden
            Arps" or the "Firm") in connection with the assignment described below ("the Engagement"). It
            is agreed that the tenns of this Retainer Memorandum will be incorporated by reference into the
            Agreement between the Firm and the Ministry of Justice of the Government of Ukraine ("the
            Ministry") to which this Retainer Memorandum has been attached.

            Scope of Engagement

             The Engagement involves conducting an inquiry and writing an independent report on the
             evidence and procedures used during the prosecution and trial of former Prime Minister Yulia
            Tymoshenko, applying Western standards of due process and rule of law. The services to be
            provided by the Finn in connection with the Engagement will encompass those legal services
            normally and reasonably associated with this type of engagement which the Finn has been
            requested to provide and which are consistent with its ethical obligations. It is understood that
            the Firm's client is the Ministry, which is a department of the Government of Ukraine. The Finn
            is willing to take on this project with the clear understanding that the Finn will have access to all
            relevant materials and infonnation that the Finn deems necessary to do its job, and that the Firm
            will be free to reach its own conclusions based on its own independent work. It is understood
            that the Firm is not being retained to engage in any "political activities" - and will not engage in
            any such activities - as defined in the Foreign Agent Registration Act (FARA).

            Engagement Personnel

            Gregory Craig will be responsible for and actively involved in the Engagement. Other lawyers
            involved in the Engagement will include Clifford Sloan. Additional lawyers will be added on an
            as-needed basis.
        Case 1:19-cr-00125-ABJ Document 32-4 Filed 05/31/19 Page 6 of 11


 The Ministry of Justice
 April 5, 2012
 Page2




 Fees and Expenses

 Our fees will be based on the time that the Firm's lawyers spend on the Engagement along with
 our out of pocket expenses. In addition to the terms for payment set forth in the Agreement to
 which this memorandum is attached, we have agreed to offset our fees for time - charged at our
 normal hourly rates - and reimbursement of our out-of-pocket expenses against a retainer that
 has been paid in advance.

 As for out-of pocket expenses, see Annex A attached. This may be periodically updated.

 Waivers and Related Matters

The Firm represents a broad base of clients on a variety of legal matters. Accordingly, absent an
effective conflicts waiver, conflicts of interest may arise that could adversely affect your ability
and the ability of other clients of the Firm to choose the Firm as its counsel and preclude the
Firm from representing you or other clients of our Finn in pending or future matters. Given that
possibility, we wish to be fair not only to you, but to our other clients as well. Accordingly, this
letter will confirm our mutual agreement that the Finn may represent other present or future
parties on matters other than those for which it had been or then is engaged by the Government,
whether or not on a basis adverse to the Ministry or any of its present or future affiliates,
including in litigation, legal or other proceedings or matters, which are referred to as "Permitted
Adverse Representation."

 In furtherance of this mutual agreement, the Ministry agrees that it will not for itself or any other
party assert the Finn's representation of the Ministry or any of its present or future affiliates,
including any other organs of the Government of Ukraine, either in its representation in the
Engagement or in any other matter in which the Ministry retains the Finn, as a basis for
disqualifying the Firm from representing another party in any Permitted Adverse Representation
and agrees that any Permitted Adverse Representation does not constitute a breach of any duty
owed by the Finn. The waiver provided for in this and the preceding paragraph includes the
Firm's ongoing representation of OAO Gazprom and any of its present or future affiliates or
subsidiaries. The Ministry agrees that this paragraph and the preceding one do not expand the
scope of the Engagement to encompass affiliates of the Ministry unless expressly agreed to by
the Firm.

Duty of Confidentiality

Our representation in this Engagement is premised on the Firm's adherence to its professional
obligation not to disclose any confidential information or to use it for another party's benefit
without the Ministry's consent. Such obligations are subject to certain exceptions, including the
laws, rules and regulations of certain jurisdictions relating to money laundering and terrorist
financing. Provided that the Firm acts in the manner set forth in the first sentence of this
paragraph and subject to the exceptions noted above, the Ministry will not for itself or any other
        Case 1:19-cr-00125-ABJ Document 32-4 Filed 05/31/19 Page 7 of 11


 The Ministry of Justice
 April 5. 2012
 Page3




 party assert that the Firm's possession of such confidential information. even though it may relate
 to a matter for which the Firm is representing another client or may be known to someone at the
 Firm working on the matter (a) is a basis for disqualifying the Firm from representing another of
 its clients in any matter in which the Ministry or any other party has an interest; or (b) constitutes
 a breach of any duty owed by the Firm. In addition. the Finn's failure to share with the Ministry
 any confidential information received from another client will not be asserted by the Ministry as
 constituting a breach of any duty owed to the Ministry by the Firm. including any duty regarding
 information disclosure.

If the Firm receives from any person or entity a subpoena or request for information that is
within our custody or control or the custody or control of our agents or representatives. we will.
to the extent permitted by applicable law. advise the Ministry before responding so that the
Ministry has the opportunity to intervene or interpose any objections. Should the Ministry object
to the provision of such information. the Finn may thereafter provide such information only to
the extent authorized by the Ministry or required by a court or other governmental body of
competent jurisdiction. The Ministry agrees to pay the Firm for any services rendered and
charges and disbursements incurred in responding to any such request at the Firm's customary
billing rates and pursuant to the Firm's charges and disbursements policies.

The Ministry agrees that the Firm may disclose the fact of this Engagement and related general
information to the extent that such disclosure does not convey any confidential or non-public
infonnation and it is not adverse to the Ministry's interests.

Client Files and Retention

In the course of our work on this matter. we shall maintain a physical file relating to the matter.
In the file we may place materials received from you with respect to the matter and other
materials. including correspondence. memos. filings. drafts. closing sets. pleadings. deposition
transcripts, exhibits, physical evidence, expert's reports, and other items reasonably necessary to
your representation (the "Client File"). The Client File shall be and will remain your property.
We may also place in the file documents containing our attorney work product, mental
impressions or notes, and drafts of documents ("Work Product"). You agree that Work Product
shall be and remain our property. In addition, electronic records (except those to be proffered to
you at the conclusion of a matter as described below) such as e-mail and documents prepared on
our word processing system shall not be considered part of your Client File unless it has been
printed in hard copy and placed in your physical file. and does not constitute Work Product. You
agree that we may adopt and implement reasonable retention policies for such electronic records
and that we may store or delete such records in our discretion.

At the conclusion of a matter (which shall be defined as the time that our work on any matter
subject to this letter has been completed), you shall have the right to take possession of the
original of your Client File (but not including the Work Product). We will be entitled to make
physical or electronic copies if we choose. You also agree, upon our proffer, at the conclusion of
       Case 1:19-cr-00125-ABJ Document 32-4 Filed 05/31/19 Page 8 of 11


 The Ministry of Justice
 April 5, 2012
 Page4




a matter (whether or not you take possession of the Client File), to take possession of any and all
original contracts, stock certificates, deeds and other such important documents or instruments
that may be in the Client File, without regard to format, and we shall have no further
responsibility with regard to such documents or instruments. If you do not take possession of the
Client File at the conclusion of a matter, we will store such file in accordance with our standard
retention procedures for a period of at least seven (7) years (the "Retention Period"). Such
retention (or maintenance of accounting or other records related to our representation) shall not
constitute or be deemed to indicate the presence of a continuing attorney-client relationship.
During the time that we store the Client File, you shall have the right to take possession of it at
any time that you choose. Subject to the foregoing, we may dispose of the Client File without
further notice or obligation to you.

                                          *       *      *

The provisions of this Retainer Memorandum will continue in effect, including if the Finn's
representation is ended at your election (which, of course, the Ministry is free to do at any time)
or by the Firm (which would be subject to ethical requirements). In addition, the provisions of
this Retainer Memorandum will apply to future engagements of the Finn by the Ministry unless
we mutually agree otherwise.

This agreement and any claim, controversy or dispute arising under or relating to this agreement,
the relationship of the parties, and/or the interpretation and enforcement of the rights and duties
of the parties shall be governed by, and construed in accordance with, the laws of the State of
New York. For purposes of this letter, references to Skadden Arps or the Finn include our
affiliated law practice entities.

In the event there is found to be any inconsistency between the terms of this Retainer
Memorandum and the Agreement between the Ministry and the Firm to which this Memorandwn
is attached, the terms of this Retainer Memorandum will take precedence.
      Case 1:19-cr-00125-ABJ Document 32-4 Filed 05/31/19 Page 9 of 11




 The Ministry of Justice
 April S, 2012
 Page S




 If this letter is satisfactory, please sign a copy and return it to me.

We appreciate the opportunity to work on this project and look forward to doing so.

                 With best regards.


                                                         Sincerely,




                                                                 Skadden, Arps, Sfaf~ Meau- & Rom lLP




Enclosures
            Case 1:19-cr-00125-ABJ Document 32-4 Filed 05/31/19 Page 10 of 11




                                                                                                   ANNEX A
                SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP AND AFFILIATES
                      Policy Statement Concerning Charges and Disbursements
                                       Effective April 1, 2010
                       Skadden Arps bills clients for reasonable charges and disbursements incurred in
              connection with an engagement. Clients are billedfor disbursements based on the actual
              cost billed by the vendor or in a few cases noted below, at rates derived from internal
              cost analyses or at rates below or approximating comparable outside vendor charges.


L Research Services. Charges for LexisNexis and            Local travel charges include commercial
West/aw are billed at levels below that which              transportation and, when a private car is used,
would be charged for individual usage on a                 mileage, tolls and parking. Specific policies govern
particular engagemenl. Clients are billed at rates         how and when a client is charged for these expenses;
calculated from an aggregate discounted amount             these include:
charged to and paid by the Firm to LexisNexis and
West/aw. Thomson Research services are charged             •   Faresforcommercial transportation (e.g., car
based on client usage allocatedfrom actual vendor              service, taxi, rail) are charged at the actual
charges. Charges for other services outside                    vendor invoice amount. The charge for private car
research services are billed at the actual amounts             usage is the IRS rate allowance per mile (or the
charged by vendors.                                            equivalent outside the United States) plus the
                                                               actual cost oftolls and parking.
The State of Delaware Database provides
computer access to a corporations database in              •   Round-trip transportation to the office is charged
Dover, Delaware. The charge for this service is                for attorneys who work weekends or holidays.
$50 per transaction, which is the average amount                Transportation home may be charged on business
charged by outside services.                                   days when an attorney works past a certain hour
                                                               (typically 8:30 p.m.) and has worked a minimum
IL Travel-Related Expenses. Out-of-town travel                 often hours that day.
expenses are billed at actual cost and include air
or rail travel, lodging, car rental, taxi or car           •   Local travel for support staffis charged when a
service, tips and other reasonable miscellaneous               staff member works past a certain hour (typically
costs associated with travel. Corporate and/or                 8:30 p.m.). Charges are limited by Firm policy
negotiated discounted rates are passed on to the               and depend on form oftransportation and
client. Specific Firm policies for expenditures                distance traveled
relating to out-of-town travel include:                   Ill Word Processinr., &£r~tqrlal a11d other Special
                                                          Task-Related Services. Routine secretarial tasks
•    Air Travel. Coach class is the standard on           (correspondence, filing, travel and/or meeting
    most US. domesticflights. However.for                 arrangements, etc.) are not charged to clients. Word
    flights with scheduledflight times longer than        processing services associated with preparing legal
    5 hours and internationalflights business class       documents are charged at $50 (£25/€35) per hour.
    is generally used
•   Lodging. We strive to book overnight                  Specialized tasks (such as EDGARfilings or legal
    accommodations at hotels with which the Firm          assistant services) are recorded in the appropriate
    or the Client has preferred corporate rates.          billing category (for example, legal assistant services
                                                          are recorded as fees in "Legal Assistant Support" on
                                                          bills)
             Case 1:19-cr-00125-ABJ Document 32-4 Filed 05/31/19 Page 11 of 11




 IV. Reproduction and Electronic Document                   VIII. Meals. Business meals are charged at actual
 Management. Photocopying services (including              cost. Luncheon and dinner meetings at the Firm are
 copying, collating, tabbing and velo binding)             charged based on the costs developed by our food
 performed in-house are charged at $0. 15                  service vendor. Brealifast, beverage and snack
 (£0.071€0.J 1) per page, which represents the             services at the Firm's offices are not charged, except
 average internal cost per page. Color photocopies         in unusual circumstances.
 are charged at $0.80 (£0. 40/€0. 55) per page
 (based on outside vendor rates). Photocopying             When overtime, weekend or holiday work is required,
 projects performed by outside vendors are billed at       clients are chargedfor the actual, reasonable cost of
 the actual invoice amount. Special arrangements           an attorney's meal and, for non-attorneys, a standard
 can be made for unusually large projects.                 amount determined by Firm policy.

  Electronic Data Management services (e.g.,               IX Direct Payment by Clients of Other
  scanning, OCR processing, data and image                 Disbursements. Other major disbursements incurred
  loading/exporting, CD/DVD creation, printing             in connection with an engagement will be paid
 from scannedfiles, and conversions) performed by          directly by the client. (Those which are incurred and
 outside vendors are billed at the actual invoice          paid by the Firm will be charged to the client at the
 amount and those performed in-house are billed al         actual vendor's invoice amount). Examples ofsuch
 rates comparable to those charged by outside              major disbursements that clients will pay directly
 vendors.                                                  include:

 V. Electronic Communications. Clients are                 Professional Fees (including disbursements for local
 chargedfor communications services as follow:                  counsel, accountants, witnesses and other
                                                               professionals)
Telephone Charges. There is no charge for local            Filing/Court Fees (including disbursements for
    telephone calls or internal long distance                  agency fees for filing documents, standard witness
    telephone calls. External telephone calls such             fees,juror fees)
    as collect, cellular calls, credit card, hotel         Transcription Fees (including disbursements for
    telephone charges and vendor-hosted                        outside transcribing agencies and courtroom
    conference calls are charged at the vendor                 stenographer transcripts)
    rate plus applicable taxes and are assigned to         Other Disbursements (including any other required
    the specific matter for which such charges                 out-ofpocket expenses incurredfor the successful
    were incurred                                              completion of a matter)
Facsimile Charges. There is no charge for                                         •••••
   facsimile usage

 Vl Postage and Courier Services. Outside
messenger and express carrier services are                    * Fees incurredfor attorney and Firm
charged at the actual vendor invoice amount                   personnel in connection with the Engagement are
which frequently involves discounts negotiated by             not covered by this policy.
the Firm. Postage is charged at actual mail rates.
On certain oc<;asions, internal staffmay be
required to act as messengers in which case the
staff's applicable hourly rate is charged.

 VIL UCC Filing and Searches. Charges for
filings and searches, in most instances, are bi/Jed
 at the flat fee charged by the vendor. Unusual
filings and searches will be charged based on
 vendor invoice.




                                                       2
Case 1:19-cr-00125-ABJ Document 32-5 Filed 05/31/19 Page 1 of 3




   EXHIBIT 5
            Case 1:19-cr-00125-ABJ Document 32-5 Filed 05/31/19 Page 2 of 3
                                         U.S. Department of Justice

                                                    National Security Division


                                                    Washington, DC 20530

                                                  SEP 5 2013
  Gregory B. Craig, Esquire
  Skadden, Arps, Slate, Meagher & Flom LLP
  I 440 New York Avenue, NW
  Washington, DC 20005-2111

         Re: Possible Obligation to Register Pursuant to the
             Foreign Agents Registration Act

 Dear Mr. Craig:

        This is in reference to your letters and enclosures of February 6, 2013, and June 3, 2013,
 responding to our inquiries of December 18, 2012, and April 9, 2013, regarding your firm's
 possible obligation to register under the Foreign Agents Registration Act of 1938, as amended,
 22 U.S.C. § 611 et seq. (FARA or the Act) for its work on behalf of the Ministry of Justice of the
 Government of Ukraine (the Ministry).

         Your Retainer Memorandum states your firm was hired by the Ministry to conduct an
 inquiry and to write "an independent report on the evidence and procedures used during the
prosecution and trial of former Prime Minister Yulia Tymoshenko, applying Western standards
of due process and rule of law." Your firm completed the report and provided it to the Ministry.
According to your June 3, 2013 letter, in December 2012, your firm disseminated a copy of the
report to representatives of the New York Times, National Law Journal, and Los Angeles Times.
Following distribution, you Spoke with these representatives "to correct misinformation that the
media had received - and was reporting - from the Ministry of Justice and from the Tymoshenko
legal team in Ukraine."

          In your correspondence with this office, you assert that Skadden neither served as the
 Ministry's agent in the United States, nor provided any services to the Ministry covered by
 FARA or requiring registration under FARA. Our review of the documentation concludes that
 Skadden was an agent of the Ministry and was engaged in political activities in the United States
 for the Ministry. You indicate that yo'ur firm was paid by the Ukraine to produce an independent
report on the Tymoshenko prosecution, and that the repo1i was disseminated to news media by
your firm. You further state that you spoke with representatives of the media to correct
misinformation regarding the report. The dissemination of the report to the media and your
communications with the medi_a were political activities as defined in 22 U.S.C.§611 (o) of
FARA. Furthermore, by engaging in these activities for the Ministry, Skadden acted as a public
relations counsel, publicity agent, and information-service employee as defined in Section 611 of
the Act. We have determined that your actions in contacting the media were activities meant to
influence the U.S. public with reference to the political or public interests, policies or relations of
Ukraine. Accordingly, Skadden must register under FARA as an agent of the Ministry.

   cc:      Records 149-                     HHH:SAM:sam
         '-'Chrono                           Typed: 9/5/13
            KConnolly                        Skadden_Response_5REV_090513
  Case 1:19-cr-00125-ABJ Document 32-5 Filed 05/31/19 Page 3 of 3




If you have any questions, please contact me at (202) 233-0776.

                                            Sincerely,



                                           Heather H. Hunt, Chief
                                           Registration Unit
                                           Counterespionage Section
                                           National Security Division
Case 1:19-cr-00125-ABJ Document 32-6 Filed 05/31/19 Page 1 of 3




   EXHIBIT 6
                        Case 1:19-cr-00125-ABJ Document 32-6 Filed 05/31/19 Page 2 of 3


                                                                                                                    'I('



                                  SKADDEN, ARPS, SLATE, MEAGHER                                    & FLorJ[ i.;l (~ I X~<.J ,j 2: 5i
                                                       I 440 NEW YORK AVENUE, N.W.
                                                                                                                      F'IRM/Af'FIUATE Ol?ICES
                                                    WASHINGTON, O.C .             20005·2 I I I
                                                                                                                             BOSTON
                                                                                                                             CHICAGO
                                                                 TEL: (202> 37 1·7000                                        HOUS'roN
                                                                                                                           LOS At-lOELI:$
                                                                 f"AX: <202> .393·5760
                                                                                                                            NEW YORK
                                                                    www.skadden.com                                        PALO ALTO
   OIR£CT DIAi.                                                                                                            WILMINGTON
202·371-7400
                                                                                                                             6EJJINO
   OIRt'.CT FAA
                                                                                                                            BRUSSELS
202·66 I •O I 00                                                                                                            FRANKFURT
  £MAIL AOORtSS                                                                                                             HONG KONO
GCRAIG@SKAOOEN. COM                                                                                                          LONCOH
                                                                                                                             MOSCOW
                                                                                                                             MUNICH
                                                                  October 10, 2013                                            PARIS
                                                                                                                            MO PAULO
                                                                                                                            SHANGHAI
                                                                                                                            SlNOAPOR€
                  Ms. Helen Hunt, Chief                                                                                       S'([)Nt:V
                                                                                                                               'roKl'O
                  Registration Unit, Counterespionage Section                                                                'roROHTO,...__,
                                                                                                                                       , >
                                                                                                                              VIENNA .
                  National Security Division                                                                                              <..,.)

                                                                                                                                          C
                  United States Department of Justice                                                                                     r.,
                  Washington, DC 20530                                                                                                    -:


                  Re:            · FARA Registration

                  Dear Ms. Hunt:                                                                                                          ..
                                                                                                                                          N
                                                                                                                                          <J7

              In further consideration of the issues raised in your Jetter of September 5, 2013, I would like to
              make you aware of the following additional information:

              As reported in earlier correspondence, this law finn provided a copy of the Tymoshenk.o Report
              ("the Report") to certain U.S. media outlets. This was done in response to requests from the
              media. The finn did not provide copies of the Report to any other media outlets in the United
              States.

              With respect to statements appearing in the National Law Journal and the New York Times, those
              statements were intended to correct mischaracterizations of the Report, some of which were
              attributable to Ukraine.

             The Los Angeles Times reported, for example: "The Ukrainian Ministry of Justice praised the
             report in a public statement .. . trumpeting that it found Tymoshenko's claims of political
             persecution 'groundless."' That characterization of the Report is - and was - inaccurate. The
             firm's response was aimed at correcting this mischaracterization. 1



                    "Mr. Craig . . . said his team was not able to judge the local politics that brought Ms. Tymoshenko to trial on
                    charges of abusing her authority . . . 'We leave to others the question of whether this prosecution was politically
                    motived,' he said. 'Our assignment was to look at the evidence in the record and detennine whether the trial was
                                                       .
                    fair."' New York Times, December 12, 2012 .
         Case 1:19-cr-00125-ABJ Document 32-6 Filed 05/31/19 Page 3 of 3




    In its initial online coverage of the Report, the National Law Journal said: "[T]he trial was not
    politically motivated, and the problems weren't enough to undermine her conviction, the team
    said." That characterization of the Report is - and was - inaccurate. The finn's response was
    aimed at correcting this mischaracterization.2

    In responding to inaccuracies in U.S. news reports - some of which were directly attributable to
    Ukraine - the law finn did not consult with Ukraine, did not inform Ukraine, did not act under
    instruction from Ukraine and was in no way serving as an agent for Ukraine.




2
    "As we say in the report, with regard to some ofTymoshenko's claims, we found very serious problems in the
     conduct of her trial," Skadden partner Gregory Craig, one of the lead attorneys on the team, said, With regard
     to other claims, we found insufficient evidence in the record to support the objection." National law Journal,
     December 13, 2012.




                                                         2
Case 1:19-cr-00125-ABJ Document 32-7 Filed 05/31/19 Page 1 of 13




   EXHIBIT 7
       Case1:05-cr-00370-PLF
      Case  1:19-cr-00125-ABJ Document
                              Document 632-7Filed
                                               Filed 05/31/19 Page
                                                   10/05/2005  Page2 1ofof1312



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                  Holding a Criminal Term
                            Grand Jury Sworn in on April 29, 2005


UNITED STATES OF AMERICA                     )      Criminal No.
                                             )
                                             )       GRAND JURY ORIGINAL
                                             )
                                             )       Counts I and 4: Obstruction
                                             )       18, U.S.C. § § 1505,2
              v.                             )
                                             )
                                             )       Counts 2, 3, and 5: False
                                             )       Statements, 18 U.S.C. § 1001
DAVID HOSSEIN SAFAVIAN                       )


                                        ll~PICIMLINT

THE GRAND JURY CHARGES:

              Unless specified otherwise, at all times relevant to this Indictment:

                                          Baek2round

       1. From on or about May 16, 2002 to in or about January 2004, defendant DAVID

HOSSEIN SAFAVIAN was the Chief of Staff for the Administrator ofthe General Services

Administration (“GSA”), The GSA Administrator is the highest ranking official in the GSA.

From in or about November 2004 to September 2005, defendant SAFAVIAN served as the

Administrator ofthe Office of Federal Procurement Policy, Office of Management and Budget,

Executive Office of the President, Defendant SAFAVIAN was an attorney admitted in

Michigan, Missouri, and the District of Columbia.

       2. “Lobbyist A” was a Washington D.C. lobbyist whose clients included Native
        Case1:05-cr-00370-PLF
       Case  1:19-cr-00125-ABJ Document
                               Document 632-7Filed
                                                Filed 05/31/19 Page
                                                    10/05/2005  Page3 2ofof1312



American tribes. Defendant SAFAV1AN and Lobbyist A worked together at a law firm in

Washington, D.C. beginning in or about 1995.

       3. Entity A was a private school established and supported by Lobbyist A.

                            The General Services Administration

       4. GSA is an agency of the Executive Branch ofthe United States Government. Among

other things, GSA is responsible for the development and management ofproperty owned or

leased by the Government and the disposition of property no longer usedby the Government.

       5. The Old Post Office (“OPO”) was a building in Washington, D.C. that was managed

by GSA. The OPO, built in 1899, once served as the Post Office for Washington D.C. During

the summer of2002, GSA was considering ways to develop the OPO.

       6. The Naval Surface Warfare Center-White Oak (‘TNSWC-White Oak”) was a property

consisting of approximately 600 acres in Silver Spring, Maryland that was managed by GSA.

During the summer of 2002, GSA was considering ways to develop NSWC-White Oak.

                             Lobbyist A’s Business Before GSA

       7. Beginning shortly after defendant SAFAVIAN became the Chief of Staff of GSA in

May 2002, Lobbyist A repeatedly contacted defendant SAFAVIAN about the possibility of

leasing the OPO for his clients and the possibility of acquiring or leasing a portion ofNSWC-

White Oak for Entity A.

       8. On or about July 2, 2002, defendant SAFA\TIAN in an email to Lobbyist A stated in

substance and in part that GSA was still determining how to develop NSWC-White Oak. In the

same email, defendant SAFAVIAN also stated in substance and in part that Lobbyist A “should

know” that Native American tribes have “hub-zone’ status, which provides for enterprise zone-

                                               7
        Case1:05-cr-00370-PLF
       Case  1:19-cr-00125-ABJ Document
                               Document 632-7Filed
                                                Filed 05/31/19 Page
                                                    10/05/2005  Page4 3ofof1312



like status.” Defendant SAFAVIAN suggested in the email that he and Lobbyist A continue

discussing these matters.

       9. On or about July 22, 2002, Lobbyist A sent defendant SAFAVIAN an email

requesting defendant SAFAVIAN’s comments on a draft letter, which supposedly would be sent

by two Members ofthe United States House ofRepresentatives urging the GSA Administrator to

consider providing certain organizations with preferential contracting opportunities in developing

the OPO.

        10. On or about July 25, 2002, defendant SAFAVIAN forwarded by email to Lobbyist A

an internal GSA email entitled “Old Post Office and leases” discussing internal GSA strategy on

proposed changes in regulations for leasing the OPO.

        11. On or about July 26, 2002, Lobbyist A sent an email to defendant SAFAV1AN’s

home email address seeking defendant SAFAVIAN’s advice on a draft letter ostensibly from the

Headmaster of Entity A to the GSA Commissioner of Public Buildings requesting a lease of

NSWC-White Oak to Entity A.

        12. On or about July 26, 2002, defendant SAFAVIAN forwarded to Lobbyist A internal

GSA emails discussing problems with disposing of land at NSWC-White Oak to Entity A.

        13. On or about July 28, 2002, defendant SAFAVIAN sent an email from his home

email address to Lobbyist A making suggestions about how to draft the proposed letter ostensibly

from Entity A’s Headmaster to GSA.

        14. On or about July 30, 2002, defendant SAFAVIAN forwarded to Lobbyist A an

internal GSA email that outlined GSA land use requirements and indicated that Entity A’s lease

of any land at NSWC-White Oak would be problematic.

                                                 3
       Case1:05-cr-00370-PLF
      Case  1:19-cr-00125-ABJ Document
                              Document 632-7Filed
                                               Filed 05/31/19 Page
                                                   10/05/2005  Page5 4ofof1312



       15. On or about July 30, 2002. defendant SAFAVIAN sent to various GSA officials an

email with the subject line, “[Entity A] & White Oak” in which he stated in part “Per our

conversation, how do you folks look for a meeting on this issue and possibly a quick trip to

White Oak on Friday morning?”

       16. On or about August 2, 2002, defendant SAFAVIAN attended a meeting he had

arranged in the GSA Administrator’s office with other GSA officials, two Entity A

representatives, Lobbyist A’s lobbying colleague and Lobbyist A’s wife to discuss the possibility

of Entity A leasing from GSA portions of the NSWC~WhiteOak property.

                     The Au2ust 3 to Au2ust 11,2002 Scotland Golf Trip

        17. Throughout June and July 2002, defendant SAFAVIAN and Lobbyist A were in

contact with each other regarding a golf trip they planned to take with a member of Congress,

Congressional staff and others to Scotland in August 2002.

        18. On or about July 25, 2002, defendant SAFAVIAN sought an opinion from a GSA

ethics officer about whether he could attend the golf trip when Lobbyist A was fully funding the

cost of a chartered jet to Scotland. In the email in which he sought this opinion, defendant

SAFAVIAN stated in part that Lobbyist A “is a lawyer and lobbyist, but one that has no business

before GSA (he does all of his work on Capitol Hill).”

        19. A GSA ethics officer responded with an ethics opinion in an email to defendant

SAFAVIAN on or about July 26, 2002. The ethics opinion noted that the Standards of Ethical

Conduct for Employees of the Executive Branch prohibited an employee from accepting a gift

from a “prohibited source,” which was defined as one who was seeking official action by the

employee’s agency or did business, or was seeking to do business, with the employee’s agency.


                                                 4
        Case1:05-cr-00370-PLF
       Case  1:19-cr-00125-ABJ Document
                               Document 632-7Filed
                                                Filed 05/31/19 Page
                                                    10/05/2005  Page6 5ofof1312



The ethics opinion further stated that “[y]ou stated that neither [Lobbyist A] nor his firm does

business with or is seeking to do business with GSA. Based upon the information you have

provided, you may accept the gift of free transportation from your friend.”

       20. On or about July 26, 2002, defendant SAFAVIAN forwarded the ethics opinion

directly to Lobbyist A and stated in part “[Lobbyist A] fyi. It looks like Scotland is a go.”
                                                         -




       21. On or about August 3, 2002, defendant SAFAVIAN, Lobbyist A, and seven others

boarded a chartered jet and flew to Scotland where they played golf on multiple well-known and

historic golf courses, including the Old Course at St. Andrews. On or about August 8, defendant

SAFAVIAN, Lobbyist A, and others continued on to London, England. On or about August 11,

defendant SAFAVIAN, Lobbyist A, and others returned from London to the United States

aboard the chartered jet. The total cost of the trip for nine people exceeded $130,000.

                                          COUNT ONE

                                           (Obstruction)

        22. The Grand Jury realleges paragraphs I through 21 as though fully stated herein.

        23. The GSA Office of Inspector General (“GSA-OIG”) is responsible for the

investigation of illegal or improper activities involving GSA programs, operations, and

personnel. GSA-OIG has authority to investigate allegations of illegal gratuities and bribes

provided to GSA officials by persons with business before GSA. GSA-OIG also has authority to

investigate allegations of improper or unethical conduct by GSA employees.

        24. On or about March 26, 2003, GSA-OIG opened an administrative investigation

pursuant to an anonymous hotline complaint regarding defendant SAFAVIAN’s participation in

an “international golfing trip provided by lobbyists.”


                                                  5
       Case1:05-cr-00370-PLF
      Case  1:19-cr-00125-ABJ Document
                              Document 632-7Filed
                                               Filed 05/31/19 Page
                                                   10/05/2005  Page7 6ofof1312



       25. In Washington, D.C.. on or about March 27, 2003 and again on or about April 25,

2003, the GSA-OIG Regional Inspector General for Investigations interviewed defendant

SAFAVIAN as part of this GSA-OIG investigation. During these interviews, defendant

SAFAVIAN falsely stated in substance and in part that Lobbyist A had no business with GSA.

Defendant SAFAVIAN further stated in substance that he had paid Lobbyist A for the total cost

ofthe trip including airfare, hotels and golf green fees. Defendant SAFAVIAN provided to

GSA-OIG a $3,100 check to Lobbyist A dated August 3, 2002, which is the date defendant

SAFAVIAN boarded the chartered jet to Scotland

       26. Based in part on defendant SAFAVIAN’s statement that Lobbyist A had no business

with GSA at the time of the golf trip and that defendant SAFAVIAN had fully paid for his cost

of the trip, GSA-OIG closed its investigation.

       27. From on or about March 27, 2003 to in or about May 2003, in the District of

Columbia and elsewhere, defendant,

                                DAVID HOSSEIN SAFAVIAN,

did knowingly and corruptly influence, obstruct, impede, and endeavor to influence, obstruct, and

impede the due and proper administration of the law in a proceeding that he knew was then

pending before a department and agency ofthe United States, that is the official investigation

being conducted by the GSA-OIG into defendant SAFAVIAN’s participation in an “international

golfing trip provided by lobbyists.”

       In violation of Title 18, United States Code, Sections 1505 and 2.




                                                 6
        Case1:05-cr-00370-PLF
       Case  1:19-cr-00125-ABJ Document
                               Document 632-7Filed
                                                Filed 05/31/19 Page
                                                    10/05/2005  Page8 7ofof1312



                                        COUNT TWO

                                       (False Statement)

       28. The Grand Jury realleges paragraphs! through 21 as though fully stated herein.

       29. From in or about May 2002 to in or about August2002, in the District ofColumbia

and elsewhere, in a matter within the jurisdiction ofthe executive branch ofthe Government of

the United States, defendant,

                                DAVID HOSSEIN SAFAVIAN,

did knowingly andwillfully falsi&, conceal, and cover up by a trick, scheme, and device material

facts, that is in connection with seeking and obtaining a GSA ethics opinion regardinghis travel,

defendant SAFAVIAN (A) concealedhis assistance to Lobbyist A in GSA-related activities; (B)

concealed Lobbyist A’s business relationships with GSA; and (C) falsely stated to the GSA

ethics officer that Lobbyist A did not have any business with and was not seeking to do business

with GSA and that Lobbyist A did all his work on Capitol Hill, when in truth and in fact, as

defendant SAFAVIAN well knew, priorto the August 2002 Scotland trip Lobbyist A was

seeking to lease or purchase GSA-controlled property.

       In violation ofTitle 18, United States Code, Section l001(aXl).




                                                7
        Case1:05-cr-00370-PLF
       Case  1:19-cr-00125-ABJ Document
                               Document 632-7Filed
                                                Filed 05/31/19 Page
                                                    10/05/2005  Page9 8ofof1312



                                        COUNT THREE

                                        (False Statement)

        30. The Grand Jury realleges paragraphs 1 through 21 and 23 through 26 as though fully

stated herein.

        31. From on or about March 27, 2003 to in or about May 2003, in the District of

Columbia, in a matter within the jurisdiction of the executive branch of the Government of the

United States, defendant,

                                DAVID HOSSEIN SAFAVIAN,

did knowingly and willfully falsify, conceal, and cover up by a trick, scheme, and device material

facts; that is, during the course of an official investigation being conducted by the GSA-OIG,

defendant SAFAVIAN (A) concealed his assistance to Lobbyist A in official GSA-related

activities; (B) concealed Lobbyist A’s business relationships with GSA; and (C) falsely stated to

the GSA-OIG Regional Inspector General for Investigations that Lobbyist A did not have any

business with GSA; when in truth and in fact, as defendant SAFAVIAN well knew, prior to the

August 2002 Scotland trip Lobbyist A was seeking to lease or purchase GSA-controlled property.

        In violation of Title 18, United States Code, Section l001(a)O).




                                                 8
        Case1:05-cr-00370-PLF
       Case  1:19-cr-00125-ABJ Document
                               Document 32-7 Filed10/05/2005
                                        6 Filed    05/31/19 Page 109ofof13
                                                              Page       12




                                          COUNT FOUR

                                           (Obstruction)

        32. The Grand Jury realleges paragraphs I through 21 and 23 through 26 as though fully

stated herein.

        33. In or about March 2004, the Committee on Indian Affairs of the United States Senate

(the “Committee”) began an investigation into allegations of misconduct by Lobbyist A and

others that had been made by several Native American tribes. As a member ofthe Committee,

Senator John McCain and his staff had the responsibility to gather materials related to those

allegations.

        34. The Committee held public hearings on this matter on or about September 29, 2004

and November 17, 2004. Testimony and documents revealed that tribal funds were used by

Lobbyist A to pay for a portion of the August 2002 Scotland trip.

        35. On or about February 23, 2005, acting in his capacity as Chairman ofthe Committee,

Senator McCain caused to be sent to defendant SAFAVIAN a letter requesting information about

the August 2002 Scotland trip with Lobbyist A.

        36. In or about March 2005, defendant SAFAVIAN spoke with an investigator from the

Committee and represented in substance and in part that he had received approval for the

Scotland golf trip in a GSA ethics opinion and that he had fully disclosed all relevant facts to the

GSA ethics officer who prepared the opinion.

        37. On or about March 17, 2005, defendant SAFAVIAN responded to Chairman

McCain’s request for information with a letter in which he stated in part

                 [w]hen the invitation was made, I was the chiefof staffto the U.S.


                                                  9
       Case1:05-cr-00370-PLF
      Case  1:19-cr-00125-ABJ Document
                              Document 632-7Filed
                                               Filed 05/31/19 Page
                                                   10/05/2005  Page1110ofof1312



              General Services Administration (“GSA”). [Lobbyist A] did not

              have any business before the agency at that time. Prior to

              departure~I consulted with the GSA Officeof General Counsel to

              obtain guidance on the propriety of this trip. Counseldetennined

              that I could accept the value of the trip gratis; it did not meet the

              definition ofa ‘gift from a prohibited source’ under the applicable

              regulations, nor was it considered a gift given because ofmy

              official position.

Defendant SAFAVIAN enclosed with his letter to the Committee hisJuly 25,2002 email to the

GSA ethics officer, the GSA ethics opinion regarding the August 2002 Scotland trip and a copy

ofhis $3100 check to Lobbyist A dated August 3,2002.

       38. From in or about February 2005 to inor about March 2005, in the District of

Columbia and elsewhere, defendant,

                                   DAVID HOSSEIN SAFAVLAN,

did knowingly and corruptly influence, obstruct, impede, and endeavor to influence, obstruct, and

impede the due and proper exercise ofthe power ofinquiry under which an investigation and

review was being had by the United States Senate and a Committee ofthe United States Senate;

that is, the inquiry by Senator John McCain, as Chairman ofthe Senate Committee on Indian

Affairs, into allegations ofmisconduct by lobbyists for Native American tribes.

       In violation ofTitle 18, United States Code, Sections 1505 and 2.




                                                 10
       Case1:05-cr-00370-PLF
      Case  1:19-cr-00125-ABJ Document
                              Document 632-7Filed
                                               Filed 05/31/19 Page
                                                   10/05/2005  Page1211ofof1312



                                          COUNT FIVE

                                        (False Statement)

       39. The Grand Jury realleges paragraphs 1 through 21, 23 through 26, and 33 through 37

as though fully stated herein.

       40. From in or about February 2005 to in or about March 2005, in the District of

Columbia, in a matter within the jurisdiction of the legislative branch of the Government of the

United States, defendant,

                                 DAVID HOSSEIN SAFAVIAN,

did knowingly and willfully falsify, conceal, and cover up by a trick, scheme, and device

material facts; that is, during the course of an official investigation and review conducted

pursuant to the authority of a Committee of the United States Senate, consistent with applicable

rules ofthe Senate, defendant SAFAVIAN (A) concealed his assistance to Lobbyist A in GSA-

related activities; (B) concealed Lobbyist A’s business relationships with GSA; (C) falsely stated

in a letter to the Committee that Lobbyist A did not have any business with GSA at the time

defendant SAFAVIAN was invited on the trip to Scotland; and (D) provided documentation in

which defendant SAFAVIAN stated in substance and in part that Lobbyist A did all of his work

on Capitol Hill, when in truth and in fact, as defendant SAFAVIAN well knew, prior to the

August 2002 Scotland trip Lobbyist A was seeking to lease or purchase GSA-controlled property.

        In violation of Title 18, United States Code, Section lOOl(a)(i).




                                                 11
        Case1:05-cr-00370-PLF
       Case  1:19-cr-00125-ABJ Document
                               Document 632-7Filed
                                                Filed 05/31/19 Page
                                                    10/05/2005  Page1312ofof1312




                                      A TRUE BILL




                                      FOREPERSON




                                                /                C


JIA L E. PELL TIER                            $OEL L. tIJLLMAN
Acting Chief raud Section                     thief Publfc Integrity Section
Criminal Division                             trimina] D*ision
United States Departmen of ustice             IihitecLStées Department of Justice




NATHANIEL B. EDMONDS                          PETER R. ZEIDENBERG
Trial Attorney, Fraud Section                 Trial Attorney, Public Integr~p~~ction
Criminal Division                             Criminal Division
United States Department of Justice           United States Department ofJustice




                                         12
